


Exhibit 10.25

 

 

MORTGAGE SERVICES AGREEMENT

 

dated as of May 24, 2004

 

by and among

 

GE MORTGAGE SERVICES, LLC,

 

GE MORTGAGE
HOLDINGS LLC,

 

GE MORTGAGE CONTRACT SERVICES INC.

 

and

 

GENWORTH FINANCIAL, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

 

 

Section 1.01.

Certain Defined Terms

 

Section 1.02.

Other Terms

 

 

 

 

ARTICLE II

SERVICES AND TERMS

 

 

 

 

Section 2.01.

GEMH Services; Scope

 

Section 2.02.

Transition Employees Services

 

Section 2.03.

Management of Held Loans

 

Section 2.04.

Reporting; Transition; MSR Sale

 

Section 2.05.

Performance and Receipt of Services

 

 

 

 

ARTICLE III

OTHER ARRANGEMENTS

 

 

 

 

Section 3.01.

Computer-Based Resources

 

Section 3.02.

Access; Leased Premises

 

 

 

 

ARTICLE IV

COSTS AND DISBURSEMENTS; PERSONNEL COSTS; PAYMENTS

 

 

 

 

Section 4.01.

Costs and Disbursements

 

Section 4.02.

Personnel Costs; Right to Hire; Severance

 

Section 4.03.

Loan Acquisition and Disposition Costs

 

Section 4.04.

Payments of Service Charges and Employment Costs

 

 

 

 

ARTICLE V

STANDARDS; COMPLIANCE WITH LAWS

 

 

 

 

Section 5.01.

Standards

 

Section 5.02.

Compliance with Laws

 

 

 

 

ARTICLE VI

PURCHASE OF NEW LOANS AND SALE OF LOANS AND LOAN ASSETS

 

 

 

 

Section 6.01.

Loan Schedule

 

Section 6.02.

Loan Purchase Agreement

 

Section 6.03.

Agreement to Sell and Purchase the New Loans; Assignment ofClaims

 

Section 6.04.

Loan Purchase Price

 

Section 6.05.

Conditions Precedent

 

Section 6.06.

Right of First Refusal

 

Section 6.07.

Repurchase of Loans

 

Section 6.08.

Transition Assistance

 

Section 6.09.

Further Assurances

 

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 7.01.

Representations and Warranties of Mortgage Services

 

 

i

--------------------------------------------------------------------------------


 

Section 7.02.

Representation and Warranties of GEMH Parties

 

Section 7.03.

Survival

 

 

 

 

ARTICLE VIII

INDEMNIFICATION; LIMITATION ON LIABILITY

 

 

 

 

Section 8.01.

Limited Liability

 

Section 8.02.

Indemnification by GEMH

 

Section 8.03.

Indemnification by Mortgage Services

 

Section 8.04.

Loans and Loan Assets Indemnification

 

Section 8.05.

Indemnification Procedures.

 

Section 8.06.

Limitation on Liability

 

Section 8.07.

Liability for Payment Obligations

 

 

 

 

ARTICLE IX

DISPUTE RESOLUTION

 

 

 

 

Section 9.01.

Applicable Law

 

Section 9.02.

Dispute Resolution

 

 

 

 

ARTICLE X

TERMINATION

 

 

 

 

Section 10.01.

Termination

 

Section 10.02.

Effect of Termination

 

Section 10.03.

Survival

 

Section 10.04.

Business Continuity; Force Majeure

 

 

 

 

ARTICLE XI

GUARANTY

 

 

 

 

Section 11.01.

Guaranty

 

Section 11.02.

Guaranty Absolute

 

Section 11.03.

Waiver

 

 

 

 

ARTICLE XII

GENERAL PROVISIONS

 

 

 

 

Section 12.01.

GEMH Manager

 

Section 12.02.

Mortgage Services Manager; Functional Leaders

 

Section 12.03.

Independent Contractors

 

Section 12.04.

Subcontractors

 

Section 12.05.

Additional Services; Books and Records; Mortgage Services Property

 

Section 12.06.

Confidential Information

 

Section 12.07.

Notices

 

Section 12.08.

Taxes.

 

Section 12.09.

Regulatory Approval and Compliance

 

Section 12.10.

Severability

 

Section 12.11.

Entire Agreement

 

Section 12.12.

Assignment; No Third-Party Beneficiaries

 

 

ii

--------------------------------------------------------------------------------


 

Section 12.13.

Amendment

 

Section 12.14.

Rules of Construction

 

Section 12.15.

Counterparts

 

Section 12.16.

No Right to Set-Off

 

Section 12.17.

Existing Agreements

 

Section 12.18.

Further Assurances

 

 

SCHEDULES AND EXHIBITS

 

Schedule A

GEMH Services

Schedule B

Scheduled Loans

Schedule C-1

Fully Dedicated Transition Employees

Schedule C-2

Partially Allocated Transition Employees

 

 

Exhibit A

Form of Loan Purchase Agreement

 

iii

--------------------------------------------------------------------------------


 

THIS MORTGAGE SERVICES AGREEMENT, dated as of May 24, 2004, is made by and among
GE MORTGAGE SERVICES, LLC, a North Carolina limited liability company (“Mortgage
Services”), GE MORTGAGE HOLDINGS LLC, a North Carolina limited liability company
(“GEMH”), GE MORTGAGE CONTRACT SERVICES INC., a Delaware corporation (“Contract
Services”) and GENWORTH FINANCIAL, INC., a Delaware corporation (“Genworth”, and
together with Mortgage Services, GEMH and Contract Services, the “Parties”).

 

RECITALS

 

WHEREAS, Affiliates of the Parties, General Electric Company (“General
Electric”), General Electric Capital Corporation (“GE Capital”), GEI, Inc.
(“GEI”), GE Financial Assurance Holdings, Inc. (“GEFAHI”) and Genworth entered
into that certain Master Agreement, dated as of the date hereof (the “Master
Agreement”);

 

WHEREAS, pursuant to the terms of the Master Agreement, General Electric, GE
Capital, GEI, GEFAHI, GNA Corporation, GE Asset Management Incorporated, GEMH
and Genworth entered into that certain Transition Services Agreement dated as of
the date hereof;

 

WHEREAS, GE Capital Mortgage Services, Inc., a predecessor in interest to
Mortgage Services, and General Electric Mortgage Insurance Corporation
(“GEMICO”) entered into that certain Service Agreement dated as of January 1,
2001 (the “Existing Servicing Agreement”);

 

WHEREAS, Mortgage Services and GEMICO entered into that certain Shared Services
Agreement dated as of January 1, 2002 (the “Existing Shared Services
Agreement”);

 

WHEREAS, Mortgage Services and GEMICO desire to terminate the Existing Servicing
Agreement and the Existing Shared Services Agreement;

 

WHEREAS, pursuant to the terms of the Master Agreement, it is contemplated that
GEMH will provide, or cause to provide, certain services to Mortgage Services
and its Subsidiaries, including services previously provided by GEMICO and its
Affiliates pursuant to the Existing Servicing Agreement and Existing Shared
Services Agreement;

 

WHEREAS, Mortgage Services and GEMICO entered into that certain Lease Agreement
(the “Lease Agreement”), effective as of October 1, 2002, with respect to
approximately 1,100 square feet of office space located at 6601 Six Forks Road,
Raleigh, North Carolina  27615 (the “Leased Premises”);

 

WHEREAS, Mortgage Services and GEMICO desire to terminate the Lease Agreement
and Mortgage Services desires to continue to use the Leased Premises on the
terms set forth herein;

 

WHEREAS, GE Capital Residential Connection Corporation (“GECRCC”) and Mortgage
Services entered into that certain Indemnification Agreement dated as of May 1,
2003 (as assigned by GECRCC to Contract Services effective as of January 1,
2004, the “Indemnification Agreement”);

 

--------------------------------------------------------------------------------


 

WHEREAS, Mortgage Services and Contract Services desire to terminate the
Indemnification Agreement and Mortgage Services desires for Contract Services to
indemnify Mortgage Entities with respect to any and all Liabilities incurred by
Mortgage Services with respect to the Scheduled Loans (as defined below);

 

WHEREAS, Contract Services has requested that, from time to time, Mortgage
Services purchase certain New Loans and the related Loan Assets (as defined
below) and Mortgage Services has agreed to (i) make such purchases on the terms
and conditions set forth herein and (ii) account for such New Loans and related
Loan Assets on its financial statements; and

 

WHEREAS, Mortgage Services desires that Genworth guarantee the obligations of
Contract Services under this Agreement and Genworth has agreed to provide such
guaranty;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01.                 Certain Defined Terms.

 

The following capitalized terms used in this Agreement shall have the meanings
set forth below:

 

“Affiliate” means Affiliate as defined in the Master Agreement; provided
however, that for the purposes of this Agreement the Closing Date as used in
such definition shall be deemed to have occurred.

 

“Agreement” means this Mortgage Services Agreement, including all schedules and
exhibits hereto, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

 

“Bona Fide Offer” means, with respect to any Held Loan, a written offer made by
any Person, other than Mortgage Services, Contract Services or any of their
respective Affiliates, in good faith to purchase such Held Loan, coupled with
evidence reasonably satisfactory to Contract Services that (i) the offeror has
the present financial ability to pay the offered price or has available
financing to enable it to pay the offered price and (ii) the offered price is
consistent with the sale price Mortgage Services would seek to obtain for a loan
of substantially similar type held by Mortgage Services for its own account.

 

“Credit Enhancement” means any (i) security deposit, (ii) investment
certificate, certificate of deposit, authorization to hold funds, hypothecation
of account or like instrument, (iii) letter of credit, repurchase agreement,
agreement of indemnity, guarantee or postponement agreement, (iv) recourse
agreement, (v) security agreement, (vi) all property and assets of whatever
nature, including personal property, whether tangible or intangible, and claims,
rights

 

2

--------------------------------------------------------------------------------


 

and choses in action, (vii) certificate representing shares or the right to
purchase capital of or interests in, any Person, or (viii) bond or debenture, or
(ix) any and all insurance policies (including mortgage and title insurance), in
each case pledged, assigned, mortgaged, made, delivered or transferred as
security for the performance of any obligation under or with respect to any Loan
by an obligor thereunder.

 

“Deficiency Amount” means, with respect to any Loan, in the event that the
amount set forth in clause (ii) below is less than the amount set forth in
clause (i) below, an amount that equals the absolute value of the difference
between (i) the amount paid by Mortgage Services as purchase price with respect
to such Loan minus the amount of all payments of principal received by Mortgage
Services with respect to such Loan and (ii) the Disposition Purchase Price.

 

“Disposition Purchase Price” means, with respect to any Loan, the amount of
proceeds (with respect to principal payable under such Loan) received by
Mortgage Services from the disposition of such Loan and the related Loan REO
(including pursuant to Sections 6.06 and 6.07) after the date hereof.

 

“Employee Matters Agreement” means that certain Employee Matters Agreement dated
as of the date of the Master Agreement by and among General Electric, GEFAHI,
GEI and Genworth.

 

“Employment Costs” means costs and expenses described in Section 4.02(b)(i) and
4.02(d)(i).

 

“Environmental Law” means any domestic or foreign, federal, state or local
statute, rule, regulation or ordinance pertaining to the protection of human
health and safety or the environment, including but not limited to the
Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”)
(42 U.S.C. § 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C.
§ 1801 et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.) and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), all as now or hereafter amended or supplemented, and the
regulations promulgated pursuant thereto, and judicial interpretations thereof,
as well as common law rights of action under theories of nuisance, trespass and
strict liability.

 

“Fair Market Value” means, with respect to any Loan, the fair market value of
such Loan determined, by Contract Services, on the basis that such Loan is sold
on an arm’s length basis between a willing seller and a willing buyer.

 

“Finance Laws” means the U.S.A. Patriot Act, the Truth in Lending Act, Laws
prohibiting deceptive, misleading and unfair acts and practices, the
Gramm-Leach-Bliley Act, the Real Estate Settlement Procedures Act, the Home
Mortgage Disclosure Act, the Consumer Credit Protection Act, the Right to
Financial Privacy Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Homeowners Ownership and Equity Protection Act, the Federal

 

3

--------------------------------------------------------------------------------


 

Trade Commission Act, the Fair Debt Collection Practices Act and other state or
federal Laws regulating lending and all rules and regulations promulgated
pursuant to any of the foregoing.

 

“GEMH Parties” means, collectively, GEMH, Contract Services and Genworth.

 

“GE Services” means any and all services provided by General Electric and its
Affiliates to Mortgage Entities prior to the date hereof through the corporate
functions of General Electric and its Affiliates, including tax, treasury,
capital markets, legal, finance and information technology services but
excluding any services provided by GEMH or its Affiliates of the same type as
the GEMH Services to the Mortgage Entities at any time prior to the date hereof.

 

“Held Loan” means any Loan with respect to which Mortgage Services is a lender
(whether initially or as assignee) and that has not been sold, transferred or
assigned by Mortgage Services to any Person (other than another Mortgage
Entity).

 

“Information Systems” means computing telecommunications or other digital
operating or processing systems or environments, including, without limitation,
computer programs, data, databases, computers, computer libraries,
communications equipment, networks and systems.  When referenced in connection
with GEMH Services, Information Systems shall mean the Information Systems
accessed and/or used in connection with the GEMH Services.

 

“Intellectual Property” means all of the following, whether protected, created
or arising under the laws of the United States or any other foreign
jurisdiction: (i) patents, patent applications and statutory invention
registrations, including divisions, continuations, continuations-in-part,
substitute application of the foregoing and any extensions, reissues,
restorations and reexaminations thereof, and all rights therein provided by
international treaties or conventions, (ii) copyrights and mask work rights,
whether or not registered, published or unpublished, and registrations and
applications for registration thereof, and all rights therein whether provided
by international treaties or conventions or otherwise, (iii) trademarks, service
marks, trade dress, logos and other identifiers of source, including all
goodwill associated therewith and all common law rights, registrations and
applications for registration thereof, and all rights therein provided by
international treaties or conventions, and all reissues, extensions and renewals
of any of the foregoing, (iv) intellectual property rights arising from or in
respect of domain names, domain name registrations and reservations, (v) trade
secrets, (vi) intellectual property rights arising from or in respect of
Technology, and (vii) all other applications and registrations related to any of
the intellectual property rights set forth in the foregoing clauses (i) — (vi)
above.

 

“Lender” means with respect to a Loan, a lender under such Loan.

 

“Liens” means any title defect, conflicting or adverse claim of ownership,
mortgage, security interest, lien, pledge, claim, right of first refusal,
option, charge, covenant, restriction, reservation, lease, order, decree,
judgment, stipulation, settlement, attachment, restriction, objection or any
other encumbrance of any nature whatsoever, whether or not perfected.

 

“Loans” means, collectively, Scheduled Loans and New Loans.

 

4

--------------------------------------------------------------------------------


 

“Loan Agreement” means with respect to any Loan, any agreement or instrument
evidencing the obligations of an obligor with respect to such Loan, including
any loan agreement or note, and all amendments, addenda, riders and
modifications thereto and thereof.

 

“Loan Assets” means with respect to any Loan, (i) any agreement or instrument
evidencing the obligation of an obligor with respect to such Loan, including any
loan agreement, note or other evidence of indebtedness of an obligor, any and
all amendments, addenda, riders and modifications thereto and thereof and any
and all documents executed in connection therewith (including (A) any and all
mortgages, deeds of trust and other instruments or agreements including any and
all amendments, addenda, riders, modifications thereto and thereof, in each case
of this clause (i)(A) securing the obligations of the obligor under such Loan,
and (B) any and all assignments of the instruments and agreements set forth in
clause (i)(A) above, notices of transfer and equivalent instruments), (ii) any
and all Credit Enhancements related to such Loan, (iii) any and all rights,
interest and title of the applicable Lender with respect to such Loan including
any and all rights to service such Loan and any and all other rights, benefits
and proceeds arising from or in connection with such Loan, and (iv) any and all
correspondence and documents of Contract Services and its Affiliates to the
extent related to such Loan and other books and records, documents and
agreements related to such Loan that the applicable Lender and Mortgage Services
agree, pursuant to the applicable Loan Purchase Agreement, are to be sold,
transferred and assigned to Mortgage Services pursuant to such Loan Purchase
Agreement.

 

“Loan Closing” means the consummation of the sale and purchase transactions
contemplated by Sections 6.03(a)(i), 6.04 and 6.05.

 

“Loan Closing Date” means the date on which the applicable Loan Closing occurs.

 

“Loan File” means, with respect to any Loan, any agreements, instruments,
documents and correspondence described in clauses (i), (ii) and (iv) of the
definition of the Loan Assets.

 

“Loan Purchase Agreement” means  (i) with respect to any New Loan, an industry
standard purchase and sale agreement between Mortgage Services and the
applicable Lender substantially in the form of Exhibit A and otherwise in form
and substance reasonably satisfactory to Mortgage Services and (ii) with respect
to any Scheduled Loan, a purchase and sale agreement entered into by Mortgage
Services and the applicable Lender with respect to the sale by such Lender and
the purchase by Mortgage Services of such Scheduled Loan.

 

“Loan Purchase Price” means, with respect to a New Loan, the purchase price
agreed upon by Mortgage Services and the applicable Lender.

 

“Loan REO” means any Mortgaged Property that Mortgage Services has acquired as a
result of a foreclosure in connection with the applicable Loan.

 

“Loan Schedule” means a written schedule delivered from time to time by Contract
Services to Mortgage Services setting forth all of the New Loans which Contract
Services wishes to present to Mortgage Services for purchase pursuant to the
terms of this

 

5

--------------------------------------------------------------------------------


 

Agreement on a Loan Closing Date, which schedule sets forth the following
information for each Loan: name of obligor, name of Lender, account number and
the outstanding principal balance as of the most recent reporting period.

 

“Mortgage Entities” means Mortgage Services and its Subsidiaries.

 

“Mortgaged Property” means any real property that secures the obligations of the
obligor under a Loan.

 

“Mortgage Servicing Rights” means assets designated as Mortgage Servicing Rights
on the books and records of Mortgage Entities.

 

“MS Services” means the services provided by Mortgage Services pursuant to
Section 2.03.

 

“MS Servicing Costs” means costs and expenses incurred by Mortgage Services in
the ordinary course of business in connection with the management and servicing
of the Held Loans pursuant to Section 2.03, (i) including fees and other costs
payable by Mortgage Services pursuant to the Wells Fargo Agreement or any other
similar subservicing agreement in connection with such Held Loans but (ii)
excluding in all events any out-of-pocket costs and expenses (other than the
Loan Purchase Price and the purchase price paid by Mortgage Services with
respect to Scheduled Loans and any and all interest expenses incurred by
Mortgage Services in connection with the funding of any Loan) incurred by
Mortgage Services in connection with the acquisition or disposition of any Loan
(including any loan boarding costs payable by Mortgage Services pursuant to the
Wells Fargo Agreement or any other subservicing agreement, attorney costs and
expenses, custodian fees, recording and filing fees and other costs and expenses
customarily incurred in connection with an acquisition or disposition of
residential mortgage loans).

 

“Net Amount” means, as of any date, an amount equal to the difference between
(i) the sum of:  (A) the aggregate Loan Purchase Price of the applicable
Purchased Loans, (B) the aggregate purchase price paid by Mortgage Services with
respect to the Scheduled Loans held by Mortgage Services as of such date and (C)
the aggregate purchase price paid by Mortgage Services with respect to the REOs
held by Mortgage Services as of such date minus (ii) the aggregate amount of
principal payments received by Mortgage Services as of such date with respect to
the Loans set forth in clauses (i)(A) and (i)(B).

 

“New Loan” means any one- to four-family residential mortgage loan that has been
underwritten by an Affiliate of GEMH.  For the avoidance of doubt, “New Loan”
shall exclude any and all Scheduled Loans.

 

“Permitted Lien” means (i) any Lien for taxes not yet due and payable, (ii) any
mechanic’s or materialmen’s lien, which an obligor under a Loan is required to
remove and (iii) any other Lien on the obligor’s interest in any Mortgaged
Property which is specifically permitted in accordance with the terms of the
related Loan Agreement or other documents, agreements or instruments that
constitute Loan Assets and which does not materially affect the value of the
Mortgaged Property subject to such Lien.

 

6

--------------------------------------------------------------------------------


 

“Purchased Loan” means any New Loan purchased by Mortgage Services as required
by this Agreement and  that has not been sold, transferred or assigned by
Mortgage Services to GEMH or any other Person (other than another Mortgage
Entity).

 

“Representative(s)” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, financing source, attorney, investment banker
or other representative of such Person.

 

“REO Agreement” means that certain Agreement for the Purchase and Sale of
Property, dated as of October 3, 1994, among GE Capital Asset Management
Corporation (“GECAMC”), GEMICO, GE Residential Mortgage Insurance Corporation of
North Carolina, General Electric Mortgage Corporation of North Carolina and
Verex Assurance, Inc., as assigned by GECAMC to Mortgage Services pursuant to
that certain Assignment, Assumption and Recognition Agreement dated as of May 1,
1995, and as modified by that certain Corrective – Restated Amendment to the
Purchase and Sale of Property dated as of September 11, 1998 and as amended by
that certain Second Amendment to the Agreement for the Purchase and Sale of
Property dated as of the date hereof.

 

“REO” means any Property (as defined in the REO Agreement) purchased by Mortgage
Services or its predecessor-in-interest pursuant to the REO Agreement.

 

“Scheduled Loans” means loans set forth on Schedule B.

 

“Service Termination Date” shall have the meaning specified in Schedule A
hereto, in respect of any GEMH Service, or such earlier date as provided
hereunder.

 

“Software” means the object and source code versions of computer programs and
any associated documentation therefore.

 

“Technology” means, collectively, all designs, formulas, algorithms, procedures,
techniques, ideas, know-how, software, programs, models, routines, confidential
and proprietary information, databases, tools, inventions, invention
disclosures, creations, improvements, works of authorship, and all recordings,
graphs, drawings, reports, analyses, other writings, and any other embodiment of
the above, in any form, whether or not specifically listed herein.

 

“Transition Employees” means, collectively, the Fully Dedicated Transition
Employees and Partially Allocated Transition Employees.

 

“Underwriting/Insurance Agreement” means an agreement or an insurance policy
entered into between an Affiliate of GEMH and a Lender pursuant to which such
Affiliate of GEMH has an option to purchase a Loan from the Lender upon
occurrence of certain events specified in such agreement or insurance policy.

 

“Virus” shall mean any computer instructions (i) that adversely affect the
operation, security or integrity of a computing telecommunications or other
digital operating or processing system or environment, including without
limitation, other programs, data, databases, computer libraries and computer and
communications equipment, by altering, destroying, disrupting or inhibiting such
operation, security or integrity; (ii) that without functional purpose,

 

7

--------------------------------------------------------------------------------


 

self-replicate without manual intervention; and/or (iii) that purport to perform
a useful function but which actually perform either a destructive or harmful
function, or perform no useful function and utilize substantial computer,
telecommunications or memory resources.

 

“WARN Act” means the Workers Adjustment and Retraining Notification Act and any
state and local “plant closing” or “mass layoff” law.

 

“Wells Fargo” means Wells Fargo Home Mortgage, Inc.

 

“Wells Fargo Agreement” shall mean that certain Subservicing Agreement, dated
September 30, 2000, by and between Wells Fargo and GE Capital Mortgage Services,
Inc., presently known as Mortgage Services, as such Subservicing Agreement may
be amended, restated and otherwise modified from time to time in accordance with
the terms thereof.

 

“Wells Fargo Proceeds” means, with respect to any Liability, any proceeds
payable by Wells Fargo to Mortgage Services pursuant to Section 7.2 of the Wells
Fargo Agreement with respect to such Liability.

 

SECTION 1.02.                 Other Terms.  For purposes of this Agreement, the
following terms have the meanings set forth in the sections or agreements
indicated.

 

Term

 

Section

Affiliate

 

Master Agreement

Bona Fide Purchase Price

 

Section 6.06

Breaching Party

 

Section 10.01(a)

Business Day

 

Master Agreement

Claims

 

Section 6.03(a)(ii)

Closing

 

Master Agreement

Closing Date

 

Master Agreement

Facilities Fee

 

Section 4.01(b)(iv)

Force Majeure

 

Master Agreement

Fully Dedicated Transition Employee

 

Section 2.02

GE

 

Recitals

GE Capital

 

Recitals

GE Confidential Information

 

Master Agreement

GEFAHI

 

Recitals

GEI

 

Recitals

GEMH Indemnified Party

 

Section 8.01(a)

GEMH Manager

 

Section 12.01

GEMH Services

 

Section 2.01(a)

GEMH Substitute Service

 

Section 2.01(a)

General Electric

 

Recitals

Genworth

 

Preamble

Genworth Confidential Information

 

Master Agreement

Governmental Approval

 

Master Agreement

Guaranteed Obligations

 

Section 11.01

Guaranty

 

Section 11.01

Indemnification Agreement

 

Recitals

 

8

--------------------------------------------------------------------------------


 

Term

 

Section

Indemnified Party

 

Master Agreement

Indemnifying Party

 

Master Agreement

Indemnity Payment

 

Master Agreement

Identified Costs

 

Section 4.01(b)(iii)

IT Costs

 

Section 4.01(b)(ii)

Law

 

Master Agreement

Leased Premises

 

Recitals

Liabilities

 

Master Agreement

Loan Closing Documents

 

Section 6.05(b)

Loss Mitigation Costs

 

Section 4.01(b)(iii)

Master Agreement

 

Recitals

Mortgage Services Indemnified Party

 

Section 8.01(b)

Mortgage Services Manager

 

Section 12.02

MS Standard

 

Section 5.01(b)

Non-Breaching Party

 

Section 10.01(a)

Operating Plan

 

Schedule A

Partially Allocated Transition Employee

 

Section 2.02

Parties

 

Preamble

Person

 

Master Agreement

Service Charges

 

Section 4.01(b)(ivi)

Standard for Services

 

Section 5.01(a)

Subsidiary

 

Master Agreement

Tax Returns

 

Master Agreement

Term

 

Section 10.01(a)

Transactions

 

Master Agreement

Trigger Date

 

Master Agreement

 

ARTICLE II

SERVICES AND TERMS

 

SECTION 2.01.                 GEMH Services; Scope

 

(a)                                  During the period commencing on the date
hereof and ending on the relevant Service Termination Date, subject to the terms
and conditions set forth in this Agreement, GEMH shall provide or cause to be
provided to Mortgage Entities all services provided to any Mortgage Entities by
GEMH and/or its Affiliates by the Partially Allocated Transition Employees and
the Fully Dedicated Transition Employees prior to the date hereof, including the
services listed in Schedule A hereto (the “GEMH Service(s)”).  The “GEMH
Services” also shall include (1) any services to be provided or cause to be
provided by GEMH to Mortgage Entities as agreed pursuant to Sections 2.02, 2.04,
3.02 and 12.05(a) and (2) any GEMH Substitute Service; provided, however, that
(i) except as set forth in Section 2.04(b), the scope of each GEMH Service shall
be substantially the same as the scope of such service provided by GEMH and its
Affiliates to Mortgage Services, the predecessor of Mortgage Services or any
other Mortgage Entity, as applicable, on the last day prior to the date hereof
and

 

9

--------------------------------------------------------------------------------


 

that such service was provided by GEMH and its Affiliates to Mortgage Services,
the predecessor of Mortgage Services or any other Mortgage Entity, as
applicable, in the ordinary course, (ii) the use of each GEMH Service by
Mortgage Entities shall include use of such GEMH Service contractors by Mortgage
Services and/or by any other Mortgage Entity in substantially the same manner as
used by the contractors of Mortgage Services, predecessor of Mortgage Services
and other Mortgage Entities, as applicable, prior to the date hereof (including
use by Wells Fargo pursuant to the Wells Fargo Agreement).  The preceding
sentence shall not be deemed to restrict or otherwise limit the volume or
quantity of the GEMH Services.  If, for any reason, GEMH is unable to provide,
or cause to be provided, any GEMH Service to any Mortgage Entity pursuant to the
terms of this Agreement, GEMH shall provide or cause to be provided to Mortgage
Entities a substantially equivalent service (a “GEMH Substitute Service”) at or
below the cost for the substituted GEMH Service and otherwise in accordance with
the terms of this Agreement, including, the Standard for Services.

 

(b)                                 The GEMH Services shall include such
maintenance, support, error correction, training, updates and enhancements
normally and customarily provided by GEMH to its Subsidiaries that receive such
services.  If Mortgage Services requests that GEMH provide a custom modification
in connection with any GEMH Service, Mortgage Services shall be responsible for
the cost of such custom modification, and to the extent such custom modification
constitutes Software, and such Software and all Intellectual Property therein is
owned by Mortgage Services, GEMH hereby assigns such Software and all
Intellectual Property therein to Mortgage Services and Mortgage Services hereby
grants GEMH a perpetual, worldwide, fully paid up, irrevocable, transferable,
royalty-free, non-exclusive license, with the right to sublicense, to use and
modify such Software.  The GEMH Services shall include all functions,
responsibilities, activities and tasks, and the materials, documentation,
resources, rights and licenses to be used, granted or provided by GEMH that are
not specifically described in this Agreement as a part of the GEMH Services, but
are incidental to, and would normally be considered an inherent part of, or
necessary subpart included within, the GEMH Services or are otherwise necessary
for GEMH to provide, or Mortgage Entities to receive, the GEMH Services.

 

(c)                                  For the avoidance of doubt, GEMH shall have
no liability for any variance between the actual results of operations of
Mortgage Services and the estimated results of operations set forth in the
Operating Plan, unless and to the extent such variance is due to the gross
negligence or willful misconduct of GEMH.

 

(d)                                 Notwithstanding any provision to the
contrary in this Agreement, GEMH shall not be obligated to provide any of the GE
Services and GEMH shall have no liability for any acts or omissions of any party
resulting from instructions given by or at the direction of the Mortgage
Services Manager or in connection with the obligations of the Mortgage Services
Manager pursuant to Section 12.02 hereof.

 

(e)                                  During the Term, GEMH and Mortgage Services
shall cooperate with one another and use their good faith, commercially
reasonable efforts to effect the efficient, timely and seamless provision and
receipt of GEMH Services.

 

SECTION 2.02.                 Transition Employees Services.  GEMH agrees that
during the Term it shall provide, or cause to be provided, to Mortgage Entities
the services of (a)

 

10

--------------------------------------------------------------------------------


 

employees of Affiliates of GEMH set forth on Schedule C-1, or any employees with
equivalent or greater skills who replace such employees in the positions set
forth on Schedule C-1, in each case on a full-time basis (each such employee who
performs GEMH Services on a full-time basis, a “Fully Dedicated Transition
Employee”) and (b) employees of Affiliates of GEMH set forth on Schedule C-2, or
any employees with equivalent or greater skills who replace such employees in
the positions set forth on Schedule C-2, in each case on a part-time basis as
set forth on Schedule C-2 (each such employee who performs GEMH Services on a
part-time basis as set forth on Schedule C-2, a “Partially Allocated Transition
Employee”).

 

SECTION 2.03.                 Management of Held Loans.

 

(a)                                  During the Term, Mortgage Services shall
manage and service the Held Loans in accordance with the MS Standard.  For the
avoidance of doubt, such management and servicing shall include restructuring,
modification and disposition of the Held Loans and the related Loan Assets as
well as other loss mitigation activities, such as foreclosure on the Mortgaged
Property that secures the Held Loans, in each case in accordance with the MS
Standard.  In managing and servicing the Held Loans, Mortgage Services shall
utilize the Wells Fargo Agreement, to the extent permitted by the terms thereof,
or a substantially similar subservicing agreement.

 

(b)                                 Mortgage Services shall maintain all
licenses and other authorizations, in each case issued by a Governmental
Authority, necessary to manage the Held Loans (including its status as an
approved Fannie Mae/Freddie Mac seller/servicer).

 

SECTION 2.04.                 Reporting; Transition; MSR Sale.

 

(a)                                  During the Term, GEMH shall provide, or
cause to be provided, the following support, which support shall be in addition
to the GEMH Services described in Schedule A:

 

(i)                                     GEMH shall provide, or cause to be
provided, current and reasonably available historical data related to the GEMH
Services and predecessor services thereto as reasonably required by Mortgage
Services in a manner and within a time period as mutually agreed upon by the
parties; and

 

(ii)                                  GEMH shall make reasonably available to
the Mortgage Entities the Partially Allocated Transition Employees and Fully
Dedicated Transition Employees (to the extent of their respective percentage
designations on Schedule C-2)  and contractors of GEMH and its Affiliates with
respect to the services covered by the Identified Costs whose assistance,
expertise or presence is necessary to (A) assist the transition team of Mortgage
Services in establishing a fully functioning stand-alone environment and the
timely assumption by Mortgage Services, or by a supplier to Mortgage Services,
of the GEMH Services and (B) facilitate the implementation of the Operating
Plan.

 

(b)                                 The Parties acknowledge and agree that
except as set forth in this Section 2.04(b), GEMH shall have no obligation to
provide, or cause to be provided, services in connection with any sale by any
Mortgage Entity of Mortgage Servicing Rights or other disposition of assets that
are not in ordinary course of business of any Mortgage Entity.  The

 

11

--------------------------------------------------------------------------------


 

Parties further acknowledge and agree that during the Term, upon request by
Mortgage Services, Fully Dedicated Transition Employees and Partially Allocated
Transition Employee shall assist Mortgage Entities in any such sale or
disposition; provided, however, that no Partially Allocated Transition Employee
shall be required to dedicate a greater percentage of such employee’s time (on
full time equivalent basis) to such assistance and to provision of other GEMH
Services than the percentage set forth in the column headed “Allocated %/FTE” on
Schedule C-2 for such employee or his or her replacement.  GEMH may further
agree, but shall not be obligated, to provide additional assistance in
connection with any such sale or disposition beyond that set forth above in this
Section 2.04(b), in which event Mortgage Services shall reimburse GEMH, upon the
same terms and conditions as apply to other GEMH Services, for the direct
incremental costs and expenses actually incurred by GEMH and its Affiliates in
connection with the provision of such additional service, which costs and
expenses would not have been otherwise incurred as a result of the provision by
GEMH and/or its Affiliates of other GEMH Services; provided that such costs and
expenses have been authorized in writing in advance by the Mortgage Services
Manager (or another authorized representative of Mortgage Services or its
Affiliates).  Notwithstanding the foregoing, this Section 2.04(b) shall not be
applicable to the sale of any servicing rights pursuant to Section 6.07.

 

SECTION 2.05.                 Performance and Receipt of Services.

 

(a)                                  Security.  Each of Mortgage Services and
GEMH shall at all times comply with its own then in-force security guidelines
and policies applicable to the performance, access and/or use of the GEMH
Services and Information Systems.

 

(b)                                 No Viruses.  Each of Mortgage Services and
GEMH shall take commercially reasonable measures to ensure that no Viruses or
similar items are coded or introduced into the GEMH Services or the Information
Systems of Mortgage Services, GEMH or any of their respective Affiliates.  If a
Virus is found to have been introduced into the GEMH Services or any Information
Systems of any Party or its Affiliates, Mortgage Services and GEMH shall use
their commercially reasonable efforts to cooperate and to diligently work
together to eliminate the effects of such Virus.

 

(c)                                  Reasonable Care.  Each of Mortgage Services
and GEMH shall exercise reasonable care in providing and receiving the GEMH
Services and the MS Services to (i) prevent access to the Information Systems by
unauthorized Persons and (ii) not damage, disrupt or interrupt the GEMH
Services, the MS Services or Information Systems of any Party.

 

ARTICLE III

OTHER ARRANGEMENTS

 

SECTION 3.01.                 Computer-Based Resources.

 

(a)                                  Prior to the Trigger Date, Mortgage
Entities shall continue to have access to the Information Systems of GEMH and
its Subsidiaries.  On and after the Trigger Date, Mortgage Entities shall not
have any right to access all or any part of the Information Systems of GEMH or
any of its Subsidiaries, except to the extent necessary for any Mortgage Entity
to

 

12

--------------------------------------------------------------------------------


 

receive the GEMH Services or implement the Operating Plan (in addition and not
in limitation of Section 2.05, subject to Mortgage Services complying with all
reasonable security measures implemented by GEMH as deemed necessary by GEMH to
protect its Information Systems and the Information Systems of its Subsidiaries,
provided, that Mortgage Entities have had a commercially reasonable period of
time to comply with such security measures).

 

(b)                                 Prior to the Trigger Date, GEMH and its
Subsidiaries shall continue to have access to the Information Systems of the
Mortgage Entities.  On and after the Trigger Date neither GEMH nor its
Subsidiaries shall have any right to access all or any part of the Information
Systems of Mortgage Entities, except to the extent necessary for GEMH and its
Subsidiaries to perform the GEMH Services (in addition and not in limitation of
Section 2.05, subject to GEMH and its Subsidiaries complying with all reasonable
security measures implemented by the applicable Mortgage Entity as deemed
necessary by Mortgage Entities to protest their respective Information Systems;
provided, that GEMH and its Subsidiaries have had a commercially reasonable
period of time to comply with such security measures).

 

(c)                                  In addition but not in limitation of
Section 12.06, notwithstanding the foregoing, Mortgage Services and GEMH
acknowledge and agree that any information received by Mortgage Services, GEMH
or any of their respective Subsidiaries through the access by such Party or by
any of its Subsidiaries shall not be used by such Party and such Party shall
cause its Subsidiaries not to use such information, for purposes other than
provisions of GEMH Services hereunder, in case of GEMH and its Subsidiaries, and
receipt of the GEMH Services and provision of MS Services, in case of Mortgage
Entities.

 

SECTION 3.02.                 Access; Leased Premises.

 

(a)                                  Mortgage Services will allow GEMH and its
Representatives reasonable access to the facilities of Mortgage Services
necessary for the performance by GEMH and its Representatives of the GEMH
Services and for GEMH to fulfill its obligations under this Agreement.

 

(b)                                 GEMH will allow Mortgage Services and its
Representatives reasonable access to the facilities of GEMH necessary for
Mortgage Services to fulfill its obligations under this Agreement, to implement
the Operating Plan and to transition GEMH Services to Mortgage Entities or to a
supplier designated by Mortgage Services.

 

(c)                                  During the Term, GEMH shall allow, and
shall cause to allow, Mortgage Entities and its Representatives to access and
use the Leased Premises or equivalent premises, reasonably acceptable to
Mortgage Services, in the same manner as such Leased Premises were used by
Representatives of Mortgage Entities prior to the date hereof.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IV

COSTS AND DISBURSEMENTS; PERSONNEL COSTS; PAYMENTS

 

SECTION 4.01.                 Costs and Disbursements.

 

(a)                                  Subject to Section 4.02, all ordinary costs
and expenses incurred by Mortgage Services in connection with performance of its
obligations under this Agreement (including personnel costs and expenses with
respect to Mortgage Services’ employees, any amounts payable directly or
indirectly by Mortgage Services to General Electric or its Affiliates with
respect to GE Services and the MS Servicing Costs) shall be payable by Mortgage
Services and GEMH shall have no Liability to Mortgage Services with respect to
such costs and expenses.

 

(b)                                 Mortgage Services shall reimburse GEMH for:

 

(i)                                     all reasonable out of pocket expenses
incurred by GEMH in connection with GEMH Services that can be identified as
actually incurred for the sole benefit of Mortgage Entities; provided, however,
that (other than with respect to the third party support for tax filing and
audit described in paragraph j of Schedule A) (A) any out-of-pocket costs and
expenses in the aggregate in excess of $10,000 per any calendar month or in
excess of $5,000 per provider per any calendar month shall only be payable by
Mortgage Services, if such out of pocket expenses have been authorized in
writing by the Mortgage Services Manager (or another authorized representative
of Mortgage Services or its Affiliates) prior to having been incurred by GEMH,
(B) Mortgage Services receives from GEMH reasonably detailed data and other
documentation sufficient to support the calculation of amounts due to GEMH and
(C) out of pocket expenses shall not include (w) any costs or expenses described
in Section 4.02, which shall be payable pursuant to Section 4.02, (x) any costs
or expenses incurred by GEMH or any of its Subsidiaries in connection with
providing Mortgage Entities access and use of facilities described in Section
3.02 (y) any costs or expenses incurred by GEMH or any of its Subsidiaries in
connection with providing GEMH Services set forth in paragraph (i) of Schedule A
and (z) Identified Costs described in Section 4.01(b)(ii-iii), which shall be
payable pursuant to Section 4.01(b)((ii-iii) ; and

 

(ii)                                  an amount of $700,000 per annum (payable
in quarterly installments as set forth in Section 4.04) with respect to
information technology and data processing services, allocated on pro-rata basis
based on the number of calendar days such GEMH Services are actually provided
(“IT Costs”); and

 

(iii)                               an amount of $168,000 per annum (payable in
quarterly installments as set forth in Section 4.04) with respect to loss
mitigation services (including restructuring of loans and foreclosure),
allocated on pro-rata basis based on the number of calendar days such GEMH
Services are actually provided (“Loss Mitigation Costs”, and together with IT
Costs, “Identified Costs”); and

 

(iv)                              $10,000 per annum (payable in quarterly
installments as set forth in Section 4.04) with respect to access and use by
Mortgage Entities and their respective Representatives of facilities described
in Section 3.02 and provision by GEMH and its Subsidiaries of GEMH Services set
forth in paragraph (j) of Schedule A (“Facilities Fee”, and together with
Identified Costs, the “Service Charges”).

 

14

--------------------------------------------------------------------------------


 

SECTION 4.02.                 Personnel Costs; Right to Hire; Severance.

 

(a)                                  Mortgage Services shall pay all actual
personnel costs and expenses incurred by Mortgage Services with respect to its
employees providing services under this Agreement.  All severance and employee
costs, if any, related to the termination of any Mortgage Services employees
(including any amounts payable pursuant to the WARN Act) will be paid entirely
by Mortgage Services.  Mortgage Services will be responsible for any and all
costs and expenses associated with the transfer of Mortgage Services employees
to any Mortgage Services’ Affiliates, including for any wind down/shut down
costs and expenses associated with a wind down or shut down of one or more of
Mortgage Services’ facilities.

 

(b)                                 Subject to Article IX of the Employee
Matters Agreement:

 

(i)                                     During the Term, Mortgage Services will
reimburse GEMH for the amount per annum set forth on Schedule C-1 opposite each
Fully Dedicated Transition Employee’s name and the amount per annum set forth on
Schedule C-2 opposite each Partially Allocated Transition Employee’s name.  The
parties acknowledge and agree that in the event Mortgage Services terminates any
GEMH Service pursuant to Section 10.01 hereof or GEMH does not provide, or cause
to be provided, GEMH Services, in each case, with respect to any Fully Dedicated
Transition Employee specified on Schedule C-1 or any Partially Allocated
Transition Employee specified on Schedule C-2 during the calendar year, the
amount payable with respect to such calendar period shall be pro-rated such that
Mortgage Services shall pay the portion of a payment that is allocable to the
number of days in such calendar year during which such GEMH Services were
actually provided by such Fully Dedicated Transition Employee or such Partially
Allocated Transition Employee.

 

(ii)                                  Mortgage Services will have the right to
hire Fully Dedicated Transition Employees at the Trigger Date, provided that
such Fully Dedicated Transition Employees continue to provide GEMH Services to
the extent necessary through the expiration of this Agreement consistent with
GEMH Services provided prior to the Trigger Date.

 

(iii)                               To the extent that Mortgage Services does
not offer employment to such Fully Dedicated Transition Employees effective as
of the Trigger Date or such employment offer is not accepted, then GEMH and its
Affiliates will retain such Fully Dedicated Transition Employees to continue to
provide GEMH Services to Mortgage Services to the extent necessary through the
earlier of the expiration or termination of this Agreement.  GEMH will make a
decision on or prior to the earlier of the expiration or termination of this
Agreement as to whether GEMH or any of its Affiliates wants to offer such Fully
Dedicated Transition Employees continued employment with GEMH or any of its
Affiliates.

 

(iv)                              If neither GEMH, Mortgage Services nor any of
their respective Affiliates offers employment to such Fully Dedicated Transition
Employees which is comparable to the terms of their employment immediately prior
to the end of the Term, Mortgage Services will reimburse GEMH for all severance
costs, if any, related to the termination of such Fully Dedicated Transition
Employees.  For the avoidance of doubt, Mortgage Services shall not be liable
for such costs for more than the number of positions set forth on Schedule C-1. 
If such comparable employment is offered by either GEMH, Mortgage Services or
any of their respective Affiliates and is declined by such employees, the
employee would not be entitled to

 

15

--------------------------------------------------------------------------------


 

any severance benefits.  For purposes of this Section 4.02(b), “comparable”
shall be as defined in the applicable employee benefit plan of GEMH with respect
to severance benefits.

 

(c)                                  Neither GEMH nor any of its Affiliates
shall terminate employment of any Transition Employee who is 60% or more
allocated to Mortgage Entities or provision of GEMH Services without prior
written consent of Mortgage Services.

 

(d)                                 (i)                                    
During the Term, Mortgage Services will pay GEMH the amount of $250,000 per
annum in consideration of involvement of management of  GEMH and its Affiliates
with the  GEMH Services provided hereunder, allocated on pro-rata basis based on
the number of calendar days GEMH Services were actually provided.

 

(ii)                                  At the earlier of the expiration or
termination of this Agreement, Mortgage Services will pay to GEMH an amount of
$500,000 and Mortgage Services shall not be responsible for any severance costs
with respect to any Partially Allocated Transition Employee.

 

(e)                                  During the Term, Mortgage Services shall be
responsible for all costs and expenses incurred by GEMH, Mortgage Services and
their respective Affiliates in connection with any retention program instituted
with respect to any Transition Employee; provided that any such retention
program has been authorized in writing by the Mortgage Services Manager (or
another authorized representative of Mortgage Services or its Affiliates).

 

(f)                                    For the avoidance of doubt, Mortgage
Services shall have no Liability with respect to any costs or expenses related
to any employee of GEMH or any of its Affiliates except as set forth in this
Section 4.02.

 

SECTION 4.03.                 Loan Acquisition and Disposition Costs.  Subject
to receipt by Contract Services of reasonably detailed data and other
documentation sufficient to support the calculation of amounts due to Mortgage
Services, Contract Services shall promptly upon receipt of an invoice from
Mortgage Services (but in no event later than within seventy-five (75) days of
the date of such invoice) reimburse Mortgage Services for all out-of-pocket
costs and expenses incurred by Mortgage Services in connection with an
acquisition of any Loan and/or a disposition of any Loan by Mortgage Services. 
For the avoidance of doubt, such out-of-pocket costs and expenses (i) shall not
include the Loan Purchase Price, any purchase price paid by Mortgage Services
with respect to any Scheduled Loan, any interest expense incurred by Mortgage
Services in connection with the funding of Loans or any MS Servicing Costs but
(ii) shall include loan boarding fees payable by Mortgage Services pursuant to
the Wells Fargo Agreement or any other subservicing agreement pursuant to which
such Loan is serviced, attorneys’ fees and expenses, custodian fees, recording
and filing fees and other fees and expenses customarily incurred in connection
with an acquisition or disposition of residential mortgage loans.  If Contract
Services fails to pay any amount payable pursuant to this Section 4.03
(excluding any amount contested in good faith) by the date specified above,
Contract Services shall be obligated to pay to Mortgage Services, in addition to
the amount due, interest on such amount at the lesser of (i) the three (3) month
London Interbank Offered Rate (LIBOR) plus 100 basis points or (ii) the maximum
rate of interest allowed by applicable Law, from the

 

16

--------------------------------------------------------------------------------


 

date the payment was due through the date of payment.  Any and all disputes with
respect to this Section 4.03 shall be resolved pursuant to Section 9.02.

 

SECTION 4.04.                 Payments of Service Charges and Employment Costs.

 

(a)                                  Subject to Section 4.04(a)(iii):

 

(i)                                     all Service Charges and Employment Costs
shall be invoiced by GEMH on a quarterly basis in arrears.

 

(ii)                                  Together with each invoice submitted to
Mortgage Services for payment pursuant to this Section 4.04(a), GEMH shall
provide Mortgage Services with reasonably detailed data and documentation
sufficient to support the calculation of any amount due to GEMH under this
Agreement for the purposes of verifying the accuracy of such calculations.

 

(iii)                               The parties acknowledge and agree that in
the event GEMH does not provide, or cause to be provided, GEMH Services
specified in Section 3.02 and paragraph (j) of Schedule A during the entire
calendar quarter, the amount of the Facilities Fee payable with respect to such
quarterly period shall be pro-rated such that Mortgage Services shall pay the
portion of a quarterly payment that is allocable to the number of days in such
calendar quarter during which such GEMH Services were actually provided.

 

(b)                                 (i)                                    
Prior to the Trigger Date, Mortgage Services and GEMH shall arrange for the
payment of all Service Charges and Employment Costs through the GE Internal
Billing System (“IBS”).  Mortgage Services shall have the right to dispute any
Service Charges and Employment Costs settled through the IBS during any calendar
quarter by delivering written notice of such dispute, setting forth in
reasonable detail the basis therefor, to GEMH within, and no later than, 60 days
after the end of such quarter.  If the Parties do not promptly resolve such
dispute, the dispute shall be resolved pursuant to Section 9.02.

 

(ii)                                  From and after Trigger Date, Mortgage
Services shall pay the amount of any invoice submitted to Mortgage Services by
GEMH pursuant to Section 4.04(a) in U.S. dollars within seventy-five (75) days
of the date of such invoice.  If Mortgage Services fails to pay such amount
(excluding any amount contested in good faith) by such date, Mortgage Services
shall be obligated to pay to GEMH, in addition to the amount due, interest on
such amount at the lesser of (i) the three (3) month London Interbank Offered
Rate (LIBOR) plus 100 basis points or (ii) the maximum rate of interest allowed
by applicable Law, from the date the payment was due through the date of
payment.  If Mortgage Services disputes GEMH’s calculation of any amount due to
GEMH, then the dispute shall be resolved pursuant to Section 9.02.

 

17

--------------------------------------------------------------------------------


 

ARTICLE V

STANDARDS; COMPLIANCE WITH LAWS

 

SECTION 5.01.                 Standards.

 

(a)                                  GEMH agrees to perform, and cause to
perform, the GEMH Services such that the nature, quality, standard of care and
the service levels at which such GEMH Services are performed are no less than
the nature, quality, standard of care and service levels at which the
substantially same services were performed by or on behalf of GEMH during the
most recent service period prior to the date hereof in which such services were
performed by or on behalf of GEMH in the ordinary course (the “Standard for
Services”).

 

(b)                                 Mortgage Services agrees to manage and
service and, to cause to manage and service the Held Loans, such that the
nature, quality, standard of care and service levels at which Mortgage Services
manages and services such Held Loans are no less than the nature, quality,
standard of care and service levels at which Mortgage Services manages and
services other loans of similar type held by Mortgage Services for its own
account (the “MS Standard”).

 

SECTION 5.02.                 Compliance with Laws.  Each of GEMH and Mortgage
Services shall comply, and shall cause to comply, with all applicable Laws
(including all Finance Laws) when providing or receiving the GEMH Services,
managing or servicing the Loans (in case of Mortgage Services) and when
performing other obligations under this Agreement.

 

ARTICLE VI

PURCHASE OF NEW LOANS AND SALE OF LOANS AND LOAN ASSETS

 

SECTION 6.01.                 Loan Schedule.  Contract Services shall, from time
to time during the Term, provide to Mortgage Services a Loan Schedule setting
forth all of the New Loans that Contract Services desires for Mortgage Services
to purchase.

 

SECTION 6.02.                 Loan Purchase Agreement.

 

(a)                                  On or prior to the date Contract Services
delivers a Loan Schedule to Mortgage Services, Contract Services shall
designate, or cause to be designated, Mortgage Services as a designee for the
purchase of New Loans and related Loan Assets under the applicable
Underwriting/Insurance Agreement.

 

(b)                                 Mortgage Services shall use its commercially
reasonable efforts to enter into a Loan Purchase Agreement.  Contract Services
shall use its commercially reasonable efforts to assist Mortgage Services in the
negotiations of such Loan Purchase Agreement, pursuant to which the Lender
agrees to sell, transfer and assign to Mortgage Services the applicable New
Loans and the related Loan Assets and Mortgage Services agrees to purchase and
accept such Loans and the related Loan Assets on the terms and conditions set
forth therein.  The Loan Purchase Agreement shall include (i) representations
and warranties, in form and substance reasonably satisfactory to Mortgage
Services, to the effect that the applicable New Loan and related Loan Assets
comply with and do not violate applicable Laws (including Finance Laws) and (ii)
an obligation on the part of the applicable Lender to repurchase the applicable
New Loan from Mortgage Services in the event that the Lender, inter alia,  has
breached the representation and warranty described in clause (i) above with
respect to such New Loan and the related Loan Assets.

 

18

--------------------------------------------------------------------------------


 

SECTION 6.03.                 Agreement to Sell and Purchase the New Loans;
Assignment of Claims.

 

(a)                                  (i)                                    
Subject to the terms and provisions of this Agreement, Mortgage Services agrees
to purchase and accept on a Loan Closing Date from a Lender, the New Loans and
the related Loan Assets set forth on the applicable Loan Schedule and with
respect to which the conditions set forth in Section 6.05 have been satisfied or
waived by Mortgage Services in accordance therewith; provided that the
applicable Lender sells, transfers and assigns to Mortgage Services such Loans
and the related Loan Assets free and clear of all Liens.

 

(ii)                                  Mortgage Services agrees that upon request
of Contract Services on or prior to the applicable Loan Closing Date, Mortgage
Services shall assign, on the Loan Closing Date, its rights and claims pursuant
to the applicable Loan Agreement (the “Claims”), if any, against any Person
other than any Mortgage Entity, Contract Services or any of their respective
Affiliates, solely with respect to any event, occurrence or circumstance that
gave rise to the exercise by Contract Services of its option to purchase the
applicable Loan from the applicable Lender; provided, however, (A) for the
avoidance of doubt, the Claims shall not include any rights, title or interest
of any Person in any document, agreement, instrument or property that (1)
secures the obligations of the borrower or any guarantor with respect to the
Loan or, (2) evidences such security; and (B) Mortgage Services shall not be
required to assign any Claim, the assignment of which to Contract Services, in
the reasonable judgment of Mortgage Services, would violate any applicable Law
(including any Finance Law); (C) during the period that any such Loan is a Held
Loan, (1) Contract Services shall comply with all applicable Laws (including
Finance Laws) in enforcing or pursuing any of its Claims against the applicable
Person, (2) in the event Mortgage Services determines that Contract Services
actions or omissions, with respect to any Claim including enforcement and
exercise thereof do not comply with or violate any applicable Law (including any
Finance Law), upon notice from Mortgage Services, Contract Services shall cease
and desist, or cause to cease and desist, such action or undertake such action
as necessary to comply with applicable Law, (3) Contract Services shall not
undertake any foreclosure action with respect to any borrower or guarantor under
such Loan or Loan Assets; (4) Contract Services shall not enforce or pursue any
of its Claims to any detriment of any Mortgage Entity or any of its Affiliates,
and (5) such Claims shall not be transferred or assigned by Contract Services to
any Person; and (D) in additional but not in limitation of Section 8.04,
Contract Services shall indemnify, defend and hold harmless Mortgage Services
Indemnified Parties from and against any and all Liabilities incurred or
suffered by any Mortgage Services Indemnified Party relating to, arising out of,
or resulting from the assignment of the Claims to Contract Services and any
action or omission of Contract Services or any of its Representatives, including
in connection with enforcement and/or exercise of any such assigned Claims.

 

(iii)                               Contract Services acknowledges that Mortgage
Services would be irreparably harmed by any breach of Section 6.03(a)(ii) and
that there would be no adequate remedy at law or in damages to compensate
Mortgage Services for any such breach.  Contract Services agrees that Mortgage
Services shall be entitled to seek injunctive relief requiring specific
performance by Contract Services of its obligations under Section 6.03(a)(ii).

 

19

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any provision of Section
6.03(a) to the contrary, Mortgage Services shall have no obligation pursuant to
this Agreement to purchase:

 

(i)                                     at a Loan Closing, any New Loan or any
Loan Assets other than the New Loans set forth on the applicable Loan Schedule
and the Loan Assets related to such New Loans, in all cases with respect to
which the conditions set forth in Section 6.05 have been satisfied or waived by
Mortgage Services in accordance therewith.

 

(ii)                                  any New Loan or any related Loan Asset,
which New Loan or Loan Asset in the reasonable judgment of Mortgage Services
does not comply with or violates applicable Law (including any Finance Law);

 

(iii)                               any New Loan or any related Loan Asset if,
after giving effect to such purchase, Mortgage Services would hold Held Loans
and REOs with respect to which the Net Amount exceeds $100,000,000;

 

(iv)                              any loan other than the New Loans; and

 

(v)                                 any New Loan or any related Loan Assets in
the event Mortgage Services and the applicable Lender are unable to enter into
the Loan Purchase Agreement within 90 Business Days of receipt by Mortgage
Services of the applicable Loan Schedule (or such other period as the parties
thereto may mutually agree).

 

(c)                                  Contract Services hereby acknowledges and
agrees that any and all amounts payable by any Person (other than Mortgage
Services) with respect to, in connection with or pursuant to the New Loans and
the related Loan Assets acquired by Mortgage Services pursuant to this Agreement
(other than amounts payable with respect to the Claims assigned to Contract
Services pursuant to Section 6.03(a)(ii)) with respect to any period after the
applicable Loan Closing and any and all disposition proceeds with respect to
such New Loans and the related Loan Assets shall be the property of Mortgage
Services.

 

(d)                                 All amounts which are received by Contract
Services or any of its Affiliates in respect of the New Loans and the related
Loan Assets (other than with respect to any amounts received with respect to the
Claims assigned to Contract Services pursuant to Section 6.03(a)(ii)) acquired
pursuant to this Agreement from and after the applicable Loan Closing which are
properly allocable to periods after the applicable Loan Closing shall be
received by such Person as agent, in trust for and on behalf of Mortgage
Services, and following the applicable Loan Closing, on a weekly basis, Contract
Services shall transfer, or cause to be transferred, by wire transfer of
immediately available funds, and remit (or cause to be remitted) to Mortgage
Services all such amounts received by or paid to Contract Services or any of its
Affiliates as of such date and shall provide Mortgage Services information as to
the nature and source of such payments, including any invoice related thereto.

 

SECTION 6.04.                 Loan Purchase Price.  On the Loan Closing Date,
Mortgage Services shall pay to the Lender the aggregate amount of the Loan
Purchase Price set forth in the Loan Purchase Agreement with respect to the New
Loans being purchased at such Loan Closing.

 

20

--------------------------------------------------------------------------------


 

SECTION 6.05.                 Conditions Precedent.  With respect to any Loan
Closing, the obligations of Mortgage Services under Sections 6.03 and 6.04 shall
be subject to the satisfaction or waiver in writing by Mortgage Services, on or
prior to such Loan Closing of the following conditions:

 

(a)                                  The obligations of Contract Services
required to be performed by it at or prior to a Loan Closing pursuant to the
terms of this Article VI shall have been duly performed and complied with and
all representations and warranties of Contract Services under this Agreement and
all representations and warranties of the Lender under the Loan Purchase
Agreement shall be true and correct as of the applicable Loan Closing Date with
the same force and effect as though such representations and warranties had been
made as of such date.

 

(b)                                 Mortgage Services shall have received, all
of the following documents and instruments (the “Loan Closing Documents”), duly
executed by all signatories other than Mortgage Services as required pursuant to
the respective terms thereof:

 

(i)                                     Loan Schedule;

 

(ii)                                  Loan Purchase Agreement; and

 

(iii)                               Loan File.

 

SECTION 6.06.                 Right of First Refusal.  If at any time during the
Term, Mortgage Services presents to Contract Services a Bone Fide Offer with
respect to any Loan or Loan REO, Contract Services may, by written notice to
Mortgage Services within five (5) Business Days of receipt of such Bona-Fide
Offer, elect to purchase such Loan or Loan REO, as the case may be at the
purchase price offered by the offeror of such Bona Fide Offer (“Bona Fide
Purchase Price”) and (a) upon receipt of the amount equal to the Bone Fide
Purchase Price, Mortgage Services shall sell, transfer and assign to Contract
Services or its designee (i) such Loan and the related Loan Assets or Loan REO,
as the case may be, on “AS-IS, WHERE IS” basis without any representations or
warranties (except for a representation and warranty that such Loans and the
related Loan Assets or Loan REO, as applicable, are being sold, transferred and
assigned free and clear of Liens that have been created by Mortgage Entities
(other than the Permitted Liens)) and (ii) any and all rights of Mortgage
Services under the applicable Loan Purchase Agreement to the extent such rights
are assignable and (b) Contract Services or its designee shall (i) purchase and
accept such Loans and the related Loan Assets or Loan REOs, as the case may be,
and (ii) assume all Liabilities with respect to such Loans and related Loan
Assets or Loan REOs, as the case may be arising from and after such sale,
transfer and assignment.

 

SECTION 6.07.                 Repurchase of Loans.  Upon expiration or early
termination of this Agreement or of Article VI pursuant to Section 10.01, (a)
subject to receipt of the payment set forth in clause (b)(iii) below, Mortgage
Services shall sell, transfer and assign, or shall cause its Subsidiaries to
sell, transfer and assign to Contract Services or its designee, (i) any and all
Held Loans and the related Loan Assets and Loan REOs, on “AS-IS, WHERE IS” basis
without any representations or warranties (except for a representation and
warranty that such Loans, related Loan Assets and Loan REOs are being sold,
transferred and assigned free and

 

21

--------------------------------------------------------------------------------


 

clear of Liens that have been created by Mortgage Entities other than the
Permitted Liens)) and (ii) any and all rights of Mortgage Services under the
applicable Loan Purchase Agreement to the extent such rights are assignable and
(b) Contract Services or such designee shall (i) purchase and accept such Loans,
related Loan Assets and Loan REOs, (ii) assume all Liabilities with respect to
such Loans, the related Loan Assets and Loan REOs arising from and after such
sale, transfer and assignment and (iii) pay Mortgage Services an amount equal to
the Fair Market Value of such Held Loans and Loan REOs in immediately available
funds to the account designated in writing by Mortgage Services at least two
Business Days prior to such sale, transfer and assignment.  For the avoidance of
doubt, in connection with any sale, transfer or assignment of any Loan or Loan
REOs, pursuant to this Section 6.07, Mortgage Services shall sell, transfer and
assign any and all rights of Mortgage Services to service such Loans and Loan
REOs.

 

SECTION 6.08.                 Transition Assistance.  Upon request of Contract
Services, Mortgage Services shall provide, or cause to be provided, reasonable
assistance to Contract Services to transition the management and servicing of
the Loans, the related Loan Assets and Loan REOs that are being purchased by
Contract Services from Mortgage Services pursuant to Sections 6.06 and 6.07;
provided, however, that the provision of such assistance shall not impose undue
burden on the operations of Mortgage Entities.  Contract Services shall pay for
all out-of-pocket costs and expenses incurred by Mortgage Entities and its
Affiliates as a result of the provision by Mortgage Entities and its Affiliates
of such assistance; provided that such costs and expenses have been authorized
in writing in advance by the GEMH Manager (or an authorized representative of
Contract Services).  Notwithstanding the foregoing, Mortgage Services shall have
no obligation to provide, or cause to be provided, the above mentioned
assistance to the extent that GEMH or an authorized representative of Contract
Services fails to authorize such costs and expenses necessary for Mortgage
Entities and its Affiliates to incur in order to provide such assistance.

 

SECTION 6.09.                 Further Assurances.  In addition to the foregoing,
Contract Services shall, and shall cause its Subsidiaries and designees to,
whenever and as often as reasonably requested to do so by Mortgage Services, do,
execute, acknowledge and deliver any and all such other and further acts,
assignments, transfers and any instruments of further assurance, approvals and
consents as are necessary or proper in order to complete, ensure and perfect the
sale, transfer and assignment to Mortgage Services contemplated hereby of the
applicable Loans and the related Loan Assets and the consummation of the other
transactions contemplated hereby.

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01.                 Representations and Warranties of Mortgage
Services.  Mortgage Services represents and warrants to GEMH Parties that (a)
Mortgage Services has the full corporate power and authority required to enter
into, execute, deliver, and fully perform under, this Agreement and that to do
so will not violate or conflict with its certificate of incorporation (or its
equivalent) or by-laws or any material term or provision of any agreement,
instrument, order or decree to which it is a party or by which it is bound, (b)
this Agreement has

 

22

--------------------------------------------------------------------------------


 

been duly executed and delivered by Mortgage Services and is a valid and binding
obligation of Mortgage Services, enforceable against it in accordance with its
terms and (c) Mortgage Services has obtained all Governmental Approvals and
consents from other Persons, if any, necessary for Mortgage Services to perform
its obligations under this Agreement.

 

SECTION 7.02.                 Representation and Warranties of GEMH Parties. 
Each GEMH Party represents and warrants to Mortgage Services that (a) such GEMH
Party has the full corporate power and authority required to enter into,
execute, deliver, and fully perform under, this Agreement and that to do so will
not violate or conflict with its certificate of incorporation (or its
equivalent) or by-laws of any material term or provisions of any agreement,
instrument, order or decree to which it is a party or by which it is bound, (b)
this Agreement has been duly executed and delivered by such GEMH Party and is a
valid and binding obligation of such GEMH Party enforceable against it in
accordance with its terms and (c) such GEMH Party and its Affiliates (as
applicable) have obtained all Governmental Approvals and consents from other
Persons, if any, necessary or required for such GEMH Party or its Affiliates to
perform its obligations under this Agreement.

 

SECTION 7.03.                 Survival.  The representations and warranties set
forth in this Article VII shall survive for a period of eighteen (18) months
after the date hereof.

 

ARTICLE VIII

INDEMNIFICATION; LIMITATION ON LIABILITY

 

SECTION 8.01.                 Limited Liability. 

 

(a)                                  Notwithstanding the provisions of Section
5.01, neither GEMH nor any of its Affiliates, any of their respective directors,
officers or employees, nor any of the heirs, executors, successors nor assigns
of any of the foregoing (each, a “GEMH Indemnified Party”) shall have any
liability in contract, tort or otherwise to any Mortgage Services Indemnified
Party or its Representatives for or in connection with (i) any GEMH Services
rendered or to be rendered by any GEMH Indemnified Party pursuant to this
Agreement, (ii) the transactions contemplated by this Agreement or (iii) any
GEMH Indemnified Party’s actions or inactions in connection with any such GEMH
Services or such transactions; provided, however, that such limitation on
liability shall not extend to or otherwise limit any Liabilities that have
resulted directly from such GEMH Indemnified Party’s (A) gross negligence or
willful misconduct, (B) improper use or disclosure of information of, or
regarding, a customer or potential customer of a Mortgage Services Indemnified
Party (defined below) or (C) violation of applicable Law.  Notwithstanding the
foregoing, this Section 8.01(a) shall not be applicable to any indemnification
obligation of GEMH and Contract Services pursuant to Section 6.03(a)(ii) and
Section 8.04 and any payment obligations of any GEMH Parties pursuant to this
Agreement, including pursuant to Sections 4.03, 6.03(a)(ii), 6.06, 6.07, 6.08
and Article XI.

 

(b)                                 Notwithstanding the provisions of Section
5.01, neither Mortgage Services nor any of its Affiliates, any of their
respective directors, officers or employees, nor any of the heirs, executors,
successors nor assigns of any of the foregoing (each, a “Mortgage Services
Indemnified Party”) shall have any liability in contract, tort or otherwise to
any GEMH

 

23

--------------------------------------------------------------------------------


 

Indemnified Party or its Representatives for or in connection with (i) the MS
Services, (ii) the transactions contemplated by this Agreement or (iii) any
Mortgage Services Indemnified Party’s actions or inactions in connection with
any such MS Services or such transactions; provided, however, that such
limitation on liability shall not extend to or otherwise limit any Liabilities
that have resulted directly from such Mortgage Services Indemnified Party’s (A)
gross negligence or willful misconduct, (B) improper use or disclosure of
information of, or regarding, a customer or potential customer of a GEMH
Indemnified Party or (C) violation of applicable Law.  Notwithstanding the
foregoing, this Section 8.01(b) shall not be applicable to any payment
obligations of Mortgage Services pursuant to this Agreement, including pursuant
to Article IV.

 

SECTION 8.02.                 Indemnification by GEMH.  In addition and not in
limitation of Section 8.04:

 

(a)                                  GEMH shall indemnify, defend and hold
harmless each Mortgage Services Indemnified Party from and against any and all
Liabilities incurred or suffered by any Mortgage Services Indemnified Party
relating to, arising out of, or resulting from (i) the gross negligence or
willful misconduct of a GEMH Indemnified Party in connection with the
transactions contemplated by this Agreement or such GEMH Indemnified Party’s
provision of the GEMH Services, (ii) the improper use or disclosure of
information of, or regarding, a customer or potential customer of a Mortgage
Services Indemnified Party in connection with the transactions contemplated by
this Agreement or such GEMH Indemnified Party’s provision of the GEMH Services,
or (iii) any violation of applicable Law by a GEMH Indemnified Party in
connection with the transactions contemplated by this Agreement or such GEMH
Indemnified Party’s provision of the GEMH Services.

 

(b)                                 GEMH shall indemnify, defend and hold
harmless each Mortgage Services Indemnified Party from and against any and all
Liabilities incurred or suffered by any Mortgage Services Indemnified Party
relating to, arising out of, or resulting from the provision of the MS Services
by Mortgage Services or any of its Subsidiaries, except for (A) any Liabilities
that result from a Mortgage Services Indemnified Party’s negligence in
connection with the provision of the MS Services, (B) any Liabilities that
result from a Mortgage Services Indemnified Party’s breach of this Agreement or
(C) any Liabilities for which Mortgage Services is required to indemnify a GEMH
Indemnified Party pursuant to Section 8.03.

 

(c)                                  Notwithstanding the foregoing, the
aggregate liability of GEMH pursuant to this Section 8.02 shall in no event
exceed the aggregate amount of $10,000,000.

 

SECTION 8.03.                 Indemnification by Mortgage Services.

 

(a)                                  Mortgage Services shall indemnify, defend
and hold harmless each GEMH Indemnified Party from and against any and all
Liabilities incurred or suffered by any GEMH Indemnified Party relating to,
arising out of, or resulting from (i) the gross negligence or willful misconduct
of a Mortgage Services Indemnified Party or any of its Representatives in
connection with the transactions contemplated by this Agreement or such Mortgage
Indemnified Party’s provision of the MS Services, (ii) the improper use or
disclosure of information of, or regarding, a customer or potential customer of
a GEMH Indemnified Party in connection with the transactions contemplated by
this Agreement or such Mortgage Services Indemnified Party’s

 

24

--------------------------------------------------------------------------------


 

provision of the MS Services, or (iii) any violation of applicable Law by a
Mortgage Services Indemnified Party in connection with the transactions
contemplated by this Agreement or such Mortgage Services Indemnified Party’s
provision of the MS Services.

 

(b)                                 Mortgage Services shall indemnify, defend
and hold harmless each GEMH Indemnified Party from and against any and all
Liabilities incurred or suffered by any GEMH Indemnified Party relating to,
arising out of, or resulting from the provision of the GEMH Services by GEMH or
any of its Subsidiaries, except for (A) any Liabilities that result from a GEMH
Indemnified Party’s negligence in connection with the provision of the GEMH
Services, (B) any Liabilities that result from a GEMH Indemnified Party’s breach
of this Agreement or (C) any Liabilities for which GEMH is required to indemnify
a Mortgage Services Indemnified Party pursuant to Section 8.02.

 

(c)                                  Notwithstanding the foregoing, the
aggregate liability of Mortgage Services pursuant to this Section 8.03 shall in
no event exceed the aggregate amount of $10,000,000.

 

SECTION 8.04.                 Loans and Loan Assets Indemnification.

 

(a)                                  Notwithstanding any provision to the
contrary in this Agreement (including Section 8.01), Contract Services shall
indemnify, defend and hold harmless each Mortgage Services Indemnified Party
from and against any and all Liabilities incurred or suffered by any Mortgage
Services Indemnified Party relating to, arising out of, or resulting from or in
connection with the Loans, the Loan Assets or any Mortgaged Property (including
arising out of or resulting from any noncompliance or violation of Environmental
Laws of any applicable Mortgaged Property) or any matters set forth in Section
4.03 and Article VI; provided, however, that GEMH shall not have any liability
under this Section 8.04 with respect to Liabilities that have resulted directly
from Mortgage Services Indemnified Party’s (A) gross negligence or willful
misconduct, (B) improper use or disclosure of information of, or regarding, a
customer or potential customer of Mortgage Services Indemnified Party or (C)
violation of applicable Law.  For the avoidance of doubt, (i) Liabilities for
which Contract Services shall indemnify, defend and hold harmless pursuant to
this Section 8.04 shall include (x) any and all Liabilities resulting from the
failure of Mortgage Services to receive any amounts (including interest and late
fees) payable with respect to any Loan and/or Loan Asset pursuant to the
applicable documents, agreements and instruments that constitute Loan Assets,
including failure resulting from any breach of representation or warranty or
covenant made by Contract Services in this Agreement and/or by the applicable
Lender in the applicable Loan Purchase Agreement, (y) the Deficiency Amount and
(z) any and all Liabilities that would have been payable to Mortgage Services
pursuant to the Indemnification Agreement had such Indemnification not been
terminated, except to the extent Mortgage Services has previously been
indemnified for such Liabilities pursuant to the Indemnification Agreement and
(ii) shall exclude any and all MS Servicing Costs, the Loan Purchase Price, the
amounts paid as purchase price with respect to any Scheduled Loan and any and
all interest expense incurred by Mortgage Services in connection with the
funding of any of the Loans.

 

25

--------------------------------------------------------------------------------


 

SECTION 8.05.                 Indemnification Procedures.

 

(a)                                  The matters set forth in Sections 5.6
through 5.9 of the Master Agreement shall be deemed incorporated into, and a
made a part of, this Agreement.

 

(b)                                 (i)                                    
Notwithstanding any provision to the contrary in this Agreement or in the Master
Agreement, any Liability subject to indemnification or contribution pursuant to
this Article VIII will be net of Wells Fargo Proceeds that actually reduce the
amount of such Liability.  Accordingly, the amount which any Indemnifying Party
is required to pay to any Indemnified Party will be reduced by any Wells Fargo
Proceeds theretofore actually recovered by or on behalf of the Indemnified Party
in respect of the related Liability.  If an Indemnified Party receives an
Indemnity Payment required by this Agreement from an Indemnifying Party in
respect of any Liability and subsequently receives Wells Fargo Proceeds with
respect to such Liability, then the Indemnified Party will pay to the
Indemnifying Party an amount equal to the excess of the Indemnity Payment
received over the amount of the Indemnity Payment that would have been due if
such Wells Fargo Proceeds had been received, realized or recovered before the
Indemnity Payment was made.

 

(ii)                                  The Indemnified Party shall use its
commercially reasonable efforts to seek to collect or recover from Wells Fargo
the amounts due to such Indemnified Party pursuant to Section 7.2 of the Wells
Fargo Agreement to which the Indemnified Party is entitled in connection with
any Liability for which the Indemnified Party seeks indemnification pursuant to
this Article VIII; provided that the Indemnified Party’s inability to collect or
recover any such amounts shall not limit the Indemnifying Party’s obligations
hereunder.

 

SECTION 8.06.                 Limitation on Liability.  Notwithstanding any
other provision contained in this Agreement, neither GEMH Parties, on the one
hand, nor Mortgage Services, on the other hand, shall be liable to the other for
any special, indirect, punitive, incidental or consequential losses, damages or
expenses of the other, including loss of profits, arising from any claim
relating to breach of this Agreement or otherwise relating to any of the GEMH
Services or MS Services provided hereunder.  For clarification purposes only,
the Parties agree that the limitation on liability contained in this Section
8.06 shall not apply to (a) damages awarded to a third party pursuant to a third
party claim for which GEMH is required to indemnify, defend and hold harmless
any Mortgage Services Indemnified Party under Section 8.02, (b) damages awarded
to a third party pursuant to a third party claim for which Mortgage Services is
required to indemnify, defend and hold harmless any GEMH Indemnified Party under
Section 8.03, (c) damages awarded to a third party pursuant to a third party
claim for which Contract Services is required to indemnify, defend and hold
harmless any Mortgage Services Indemnified Party under Section 8.04 or that are
payable by Genworth pursuant to Article XI, (d) any and all Liabilities
resulting from the failure of Mortgage Services to receive any amounts
(including interest and late fees) payable with respect to any Loan and/or Loan
Asset pursuant to any document, agreement or instrument that constitutes a Loan
Asset, including the failure resulting from any breach of representation or
warranty or covenant made by GEMH Party in this Agreement and/or by the
applicable Lender in the applicable Loan Purchase Agreement and (e) any
Deficiency Amount.

 

SECTION 8.07.                 Liability for Payment Obligations.  Nothing in
this Article VIII shall be deemed to eliminate or limit, in any respect, any
Party’s payment obligations as expressly set forth in this Agreement.

 

26

--------------------------------------------------------------------------------


 

ARTICLE IX

DISPUTE RESOLUTION

 

SECTION 9.01.                 Applicable Law.  This Agreement shall be governed
by and construed and interpreted in accordance with the Laws of the State of New
York irrespective of the choice of Laws principles of the State of New York
other than Section 5-1401 of the General Obligations Law of the State of New
York.

 

SECTION 9.02.                 Dispute Resolution.  To the extent not resolved
through discussions between the GEMH Manager and the Mortgage Services Manager,
any dispute, controversy or claim arising out of, or relating to, the
transactions contemplated by this Agreement, or the validity, interpretation,
breach or termination of any provision of this Agreement, or the calculation or
allocation of the costs of any GEMH Service, shall be resolved in accordance
with Article VII of the Master Agreement.

 

ARTICLE X

TERMINATION

 

SECTION 10.01.           Termination.

 

(a)                                  The term of this Agreement shall commence
on the date hereof and, unless earlier terminated pursuant to this Section
10.01(a), expire on December 31, 2005 (the “Term”).  This Agreement shall
terminate with respect to each GEMH Service on the applicable Service
Termination Date or other termination date specified in this Agreement or the
Schedules hereto.  In addition, (i) Mortgage Services may from time to time
terminate any GEMH Service, in whole or in part, upon giving at least sixty (60)
days’ (or such shorter period of time as is mutually agreed upon in writing by
the parties) prior written notice to GEMH specifying which GEMH Service is being
so terminated (such termination will not in any way affect the obligations of
the party terminating this Agreement with respect to such GEMH Service to
continue to receive all other GEMH Services not so terminated and to continue to
provide such other GEMH Services as required by this Agreement); (ii) either
party (the “Non-Breaching Party”) may terminate this Agreement with respect to
any GEMH Service, in whole or in part, at any time upon prior written notice by
the Non-Breaching Party to the other party (the “Breaching Party”) if the
Breaching Party has failed to perform any of its material obligations under this
Agreement relating to such GEMH Service, and such failure shall have continued
without cure for a period of sixty (60) days after receipt by the Breaching
Party of a written notice of such failure from the Non-Breaching Party seeking
to terminate such GEMH Service and (iii) Mortgage Services may terminate this
Agreement with respect to its obligations pursuant to Section 2.03 and Article
VI, in whole but not in part, at any time upon prior written notice to Contract
Services if Contract Services has failed to perform any of its material
obligations pursuant to Article VI or Section 8.04 or any of its other material
obligations pursuant to this Agreement, in each case relating to the Loans and
the related Loan Assets purchased by Mortgage Services pursuant to this
Agreement and Loan REOs, and such failure shall have continued without cure for
a period of sixty (60) days after receipt by Contract Services of a written
notice of such failure from Mortgage Services seeking to terminate its
obligations pursuant to Section 2.03 and Article VI;

 

27

--------------------------------------------------------------------------------


 

provided, however, that (x) no GEMH Service may be terminated pursuant to
Section 10.01(a)(ii) and (y) no obligations of Mortgage Services pursuant to
Section 2.03 and Article VI may be terminated pursuant to Section 10.01(a)(iii),
until the parties have completed the dispute resolution process set forth in
Section 7.2 of the Master Agreement.

 

(b)                                 In addition to and not in limitation of the
rights and obligations set forth in Section 2.01(e), upon the request of
Mortgage Services, (i) GEMH will, during the Term cooperate with Mortgage
Services and use its good faith, commercially reasonable efforts to assist the
transition of such GEMH Service to Mortgage Services (or Affiliate of Mortgage
Services or such third-party vendor designated by the Mortgage Services) by the
Service Termination Date for such GEMH Service and (ii) GEMH will, for a
reasonable period of time after the effective date of any termination (which
shall not exceed six months after the effective date of termination) of any such
GEMH Service pursuant to Section 10.01(a)(ii) above, (A) at the written request
of Mortgage Services, continue to provide the terminated GEMH Service (subject
to the timely payment, when due and payable, by Mortgage Services of all Service
Charges and Employment Costs related to such terminated GEMH Service) and (B)
cooperate with Mortgage Services and use its good faith, commercially reasonable
efforts to assist the transition of such GEMH Service to Mortgage Services (or
Affiliate of Mortgage Services or such third-party vendor designated by Mortgage
Services) as soon as reasonably practicable.  The Service Charges and Employment
Costs for a terminated GEMH Service that is continuing to be provided pursuant
to clause (ii)(A) of the preceding sentence shall be calculated consistent with
the basis on which such Service Charges and Employment Costs were calculated
prior to the termination of such GEMH Service..

 

SECTION 10.02.           Effect of Termination.

 

(a)                                  Except with respect to any GEMH Service
that is continuing to be provided pursuant to Section 10.01(b)(ii)(A) above
after the termination of such GEMH Service, upon termination or expiration of
any GEMH Service pursuant to this Agreement, GEMH will have no further
obligation to provide the terminated GEMH Service, and Mortgage Services will
have no obligation to pay any future Service Charges and Employment Costs
relating to any such GEMH Service (other than for GEMH Services provided in
accordance with the terms of this Agreement and received by Mortgage Services
prior to such termination).

 

(b)                                 Upon termination of this Agreement with
respect to the obligations of Mortgage Services pursuant to Section 2.03 and
Article VI, Mortgage Services shall have no further obligation to undertake the
undertaking set forth in Section 2.03 and Article VI, except for the sale,
transfer and assignment of the Loans and Loan REOs as set forth in Section
6.07.  Upon payment of the amounts set forth in Section 6.07, Contract Services
shall have no further obligation under Article VI (other than the obligation
pursuant Section 6.03(a)(ii)).

 

SECTION 10.03.           Survival.  Section 3.01 (Computer-Based Resources),
Article IV (Costs and Disbursements), Section 6.03(a)(ii) (Claims), Section 6.07
(Repurchase of Loans), Article VIII (Indemnification; Limitation on Liability),
Article IX (Dispute Resolution), Section 10.01(b) (Termination), Section 10.02
(Effect of Termination), this Section 10.03 (Survival), Article XI (Guaranty),
and Article XII (General Provisions) shall survive the expiration or other
termination of this Agreement and remain in full force and effect.

 

28

--------------------------------------------------------------------------------


 

SECTION 10.04.           Business Continuity; Force Majeure.

 

(a)                                  GEMH shall maintain and comply with
reasonable disaster recovery, crisis management and business continuity plans
and procedures designed to help ensure that it can continue to provide the GEMH
Services in accordance with this Agreement in the event of a disaster or other
significant event that might otherwise impact its operations.  Upon the written
request of Mortgage Services, GEMH shall (i) disclose to Mortgage Services
GEMH’s disaster recovery, crisis management and business continuity plans and
procedures applicable to a GEMH Service and (ii) permit Mortgage Services to
participate in testing of such disaster recovery, crisis management and business
continuity plans and procedures, in each case so that Mortgage Services may
assess such plans and procedures and develop or modify its own such plans and
procedures in connection with the GEMH Service as Mortgage Services reasonably
deems necessary.

 

(b)                                 No Party (or any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure; provided that such party shall have exhausted the procedures described
in its disaster recovery, crisis management, and business continuity plan.  A
party claiming the benefit of this provision shall, as soon as reasonably
practicable after the occurrence of any such event:  (i) notify the other party
of the nature and extent of any such Force Majeure condition and (ii) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement as soon as feasible.

 

ARTICLE XI

GUARANTY

 

SECTION 11.01.           Guaranty.  Genworth hereby unconditionally and
irrevocably guarantees the full and prompt satisfaction, payment and performance
of all liabilities and obligations of Contract Services pursuant to this
Agreement, including Section 8.04, to any and all of the Mortgage Services
Indemnified Parties, in each case whether such liabilities or obligations are
now or hereafter existing, and any and all reasonable costs and expenses
(including fees and expenses of counsel) incurred by the Mortgage Services
Indemnified Parties in enforcing any of their respective rights under this
Agreement with respect to obligations of Contract Services and Genworth
(including in enforcing any rights under this Article XI) (the “Guaranteed
Obligations”).  The guaranty set forth in this Article XI (the “Guaranty”) is an
absolute, present and continuing guaranty of payment and performance and not a
guaranty of collection only and is in no way conditional or contingent upon any
attempt to collect from Contract Services or any other guarantor in respect of
the Guaranteed Obligations.

 

SECTION 11.02.           Guaranty Absolute.  Genworth guaranties that the
Guaranteed Obligations will be satisfied strictly in accordance with the terms
of this Agreement, regardless of any law, regulation or order now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Mortgage Services Indemnified Parties with respect thereto.  Genworth’s
undertakings and obligations hereunder are a derivative of, and not in excess of
the

 

29

--------------------------------------------------------------------------------


 

Guaranteed Obligations.  The liability of Genworth under this Guaranty shall be
absolute and unconditional irrespective of:

 

(a)                                  any lack of validity or enforceability of
any provision of this Agreement, any other agreement or instrument relating to
this Agreement, or avoidance or subordination of any of the Guaranteed
Obligations;

 

(b)                                 any change in or any other amendment or
waiver of any term of, or any consent to departure from any requirement of, this
Agreement (other than this Article XI);

 

(c)                                  any release or amendment or waiver of any
term of any other guaranty of, or any consent to departure from any requirement
of any other guaranty of, all or any of the Guaranteed Obligations;

 

(d)                                 the absence of any attempt to collect any of
the Guaranteed Obligations from Contract Services or from any other guarantor or
any other action to enforce the same or the election of any remedy by any of
Mortgage Services Indemnified Parties;

 

(e)                                  any waiver, consent, extension, forbearance
or granting of any indulgence by any of Mortgage Services Indemnified Parties
with respect to any provision of this Agreement (other than this Article XI);

 

(f)                                    the election by any of Mortgage Services
Indemnified Parties in any proceeding under chapter 11 of Title 11 of the United
States Code (together with any successor thereto, the “Bankruptcy Code”) of the
application of section 1111(b)(2) of the Bankruptcy Code;

 

(g)                                 the disallowance, under section 502 of the
Bankruptcy Code, of all or any portion of the claims of any of the Mortgage
Services Indemnified Parties for payment or performance of any of the Guaranteed
Obligations; or

 

(h)                                 any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor.

 

SECTION 11.03.           Waiver.

 

(a)                                  Genworth hereby (i) waives (A) promptness,
diligence, notice of acceptance and any and all other notices with respect to
any of the Guaranteed Obligations or this Article XI, (B) any requirement that
any of the Mortgage Services Indemnified Parties exhaust any right or take any
action against Contract Services or any other Person, (C) the filing of any
claim with a court in the event of receivership or bankruptcy of Contract
Services, (D) protest or notice of protest with respect to nonpayment or
non-performance of all or any of the Guaranteed Obligations, and (E) all demands
whatsoever (and any requirement that same be made on any Person as a condition
precedent to Genworth’s obligations hereunder); and (ii) covenants and agrees
that, this Guaranty will not be discharged except by complete performance of the
Guaranteed Obligations and any other obligations of Genworth contained herein.

 

30

--------------------------------------------------------------------------------


 

(b)                                 If, in the exercise of any of its rights and
remedies, any of the Mortgage Services Indemnified Parties shall forfeit any of
its rights or remedies, including its right to enter a deficiency judgment
against Contract Seller or any other Person, whether because of any applicable
law pertaining to “election of remedies” or similar doctrine, Genworth hereby
consents to such action by such Mortgage Services Indemnified Party and waives
any claim based upon such action.  Any election of remedies which results in the
denial or impairment of the right of such Mortgage Services Indemnified Party to
seek a deficiency judgment against Contract Services shall not impair the
obligation of Genworth to pay the full amount of the Guaranteed Obligations or
any other obligation of Genworth contained herein.

 

(c)                                  Genworth consents and agrees that the
Guarantied Parties shall be under no obligation to marshal any assets in favor
of the Guarantor or otherwise in connection with obtaining payment of any or all
of the Guaranteed Obligations from any Person or source.

 

Until the indefeasible payment in full in cash and the full performance of all
of the Guaranteed Obligations, Genworth waives and relinquishes any and all
rights which it may acquire against Contract Services by way of subrogation,
contribution or reimbursement by reason of this Guaranty or by any payment made
hereunder.

 

ARTICLE XII

GENERAL PROVISIONS

 

SECTION 12.01.           GEMH Manager.  Promptly after the date hereof, GEMH
will designate a dedicated services account manager (the “GEMH Manager”) who
will assist with coordinating the delivery of the GEMH Services and will have
authority to act on GEMH Party’s behalf with respect to the GEMH Services and
other obligations of GEMH under this Agreement.  The GEMH Manager will work with
Mortgage Services Manager to address the Mortgage Services’ issues and the
Parties’ relationship under this Agreement.

 

SECTION 12.02.           Mortgage Services Manager; Functional Leaders.

 

(a)                                  Promptly after the date hereof, Mortgage
Services will identify an employee of Mortgage Services or of its Affiliates
(the “Mortgage Services Manager”) who will be the transition leader and have
authority to act on Mortgage Services behalf with respect to the GEMH Services
and obligations of Mortgage Services under this Agreement.  The Mortgage
Services Manager shall be responsible for the day-to-day supervision of all
Mortgage Services employees and the Fully-Dedicated Transition Employees as well
as the Partially Allocated Transition Employees to the extent pertaining to
provision of GEMH Services. The Mortgage Services Manager will consult with the
GEMH Manager with respect to any other matters in connection with this Agreement
including without limitation with respect to the rights and obligations of the
parties under Section 12.05.  The Mortgage Services Manager will work with the
GEMH Manager to address GEMH’s issues and the Parties’ relationship under this
Agreement.

 

31

--------------------------------------------------------------------------------


 

(b)                                 On or prior to June 30, 2005, Mortgage
Services shall identify functional leaders who will commence the transition of
GEMH Services from GEMH to Mortgage Services or a supplier designated by
Mortgage Services.

 

SECTION 12.03.           Independent Contractors.  Each Party shall act solely
as independent contractor and nothing in this Agreement shall constitute or be
construed to be or create a partnership, joint venture, or principal/agent
relationship between GEMH Parties, on the one hand, and Mortgage Services, on
the other.  Except as set forth in Section 4.02, all Persons employed by GEMH or
any of its Affiliates  in the performance of its obligations under this
Agreement shall be the sole responsibility of GEMH and all Persons employed by
Mortgage Services in performance of its obligations under this Agreement shall
be the sole responsibility of Mortgage Services.

 

SECTION 12.04.           Subcontractors.  Any Party may hire or engage one or
more subcontractors to perform any or all of its obligations under this
Agreement; provided that (a) GEMH shall in all cases remain liable for all its
obligations under this Agreement, including with respect to the scope of the
GEMH Services, the Standard for Services and the content of the GEMH Services
provided to Mortgage Services and (b) Mortgage Services shall in all cases
remain liable for all its obligations under this Agreement, including with
respect to the scope and content of its management and servicing of the Loans
and the MS Standard.  Under no circumstances shall Mortgage Services be
responsible for making any payments directly to any subcontractor engaged by any
GEMH Party or any GEMH Party be responsible for making any payments directly to
any subcontractor engaged by Mortgage Services.

 

SECTION 12.05.           Additional Services; Books and Records; Mortgage
Services Property. 

 

(a)                                  If, during the Term, Mortgage Services
identifies a need for additional or other services to be provided by or on
behalf of GEMH, the Parties agree to negotiate in good faith to provide such
requested services (provided that such services are of a type generally provided
by GEMH or any of its Affiliates at such time) and the applicable service fees,
payment procedures, and other rights and obligations with respect thereto.  To
the extent practicable, such additional or other services shall be provided on
terms substantially similar to those applicable to GEMH Services of similar
types and otherwise on terms consistent with those contained in this Agreement.

 

(b)                                 All books, records and data maintained by
GEMH for Mortgage Services with respect to the provision of a GEMH Service to
Mortgage Services shall be the exclusive property of Mortgage Services. 
Mortgage Services, at its sole cost and expense, shall have the right to
inspect, and make copies of, any such books, records and data during regular
business hours upon reasonable advance notice to GEMH.  At the sole cost and
expense of GEMH, upon termination of the provision of any GEMH Service, the
relevant books, records and data relating to such terminated Service shall be
delivered by GEMH to Mortgage Services in a mutually agreed upon format to the
address of Mortgage Services set forth in Section 12.07 or any other mutually
agreed upon location; provided, however, that GEMH shall be entitled to retain
one copy of all such books, records and data relating to such terminated GEMH
Service for archival purposes and for purposes of responding to any dispute that
may arise with respect thereto.  Upon the termination of this Agreement, at the
sole cost and expense of GEMH, GEMH shall deliver to Mortgage Services any and
all other property of Mortgage Services or any other Mortgage Entity in GEMH’s
possession to Mortgage Services.

 

32

--------------------------------------------------------------------------------


 

SECTION 12.06.           Confidential Information.  Each Party agrees that
Section 6.2 of the Master Agreement is hereby incorporated by reference into,
and a made a part of, this Agreement; provided, however, that for the purposes
of this Agreement (i) references in Section 6.2 of the Master Agreement to “GE
Parties” shall be deemed to refer to “Mortgage Entities”, (ii) references in
Section 6.2 of the Master Agreement to “Genworth” shall be deemed to refer to
“GEMH Parties”, and (iii) references in Section 6.2 of the Master Agreement to
“Genworth Business” shall be deemed to refer to “the business of GEMH Parties”.

 

SECTION 12.07.           Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
12.07):

 

33

--------------------------------------------------------------------------------


 

if to Mortgage Services:

 

GE Mortgage Services, LLC
6601 Six Forks Road
Raleigh, North Carolina  27615
Attention:  General Manager

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153
Attention:  Howard Chatzinoff, Esq.

 

if to GEMH Parties

 

GE Mortgage Holdings LLC
6601 Six Forks Road
Raleigh, North Carolina  27615
Attention:  President

 

with a copy to

 

General Electric Mortgage Holdings LLC
6601 Six Forks Road
Raleigh, North Carolina  27615
Attention:  General Counsel

 

and

 

Hunton & Williams LLP
Riverfront Plaza, East Tower
951 E Byrd Street
Richmond, VA  23219-4074
Attention:  Allen C. Goolsby, Esq.

 

SECTION 12.08.           Taxes.

 

(a)                                  Each Party shall be responsible for any
personal property taxes on property it owns or leases, for franchise and
privilege taxes on its business, and for taxes based on its net income or gross
receipts.

 

(b)                                 Each of the parties agrees that if
reasonably requested by the other party, it will cooperate with such other party
to enable the accurate determination of such other party’s tax liability and
assist such other party in minimizing its tax liability to the extent legally
permissible.  GEMH invoices shall separately state the amounts of any taxes the
GEMH is proposing to collect from Mortgage Services.

 

34

--------------------------------------------------------------------------------


 

SECTION 12.09.           Regulatory Approval and Compliance.  Each of Mortgage
Services and each GEMH Party shall be responsible for its own compliance with
any and all Laws applicable to its performance under this Agreement; provided,
however, that each of Mortgage Services and GEMH shall, subject to reimbursement
of out-of-pocket expenses by the requesting party, cooperate and provide one
another with all reasonably requested assistance (including, the execution of
documents and the provision of relevant information) required by the requesting
party to ensure compliance with all applicable Laws in connection with any
regulatory action, requirement, inquiry or examination related to this
Agreement, the GEMH Services or the MS Services.

 

SECTION 12.10.           Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties to this Agreement shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

SECTION 12.11.           Entire Agreement.  Except as otherwise expressly
provided in this Agreement, this Agreement (including the Schedules and Exhibits
hereto) constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties with
respect to the subject matter of this Agreement.

 

SECTION 12.12.           Assignment; No Third-Party Beneficiaries.  This
Agreement shall not be assigned by any Party without the prior written consent
of the other party.  Except as provided in Article VIII with respect to GEMH
Indemnified Parties and Mortgage Services Indemnified Parties, this Agreement is
for the sole benefit of the parties to this Agreement and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

SECTION 12.13.           Amendment.  No provision of this Agreement may be
amended or modified except by a written instrument signed by all the parties to
such agreement.  No waiver by any party of any provision hereof shall be
effective unless explicitly set forth in writing and executed by the party so
waiving.  The waiver by either Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other subsequent
breach.

 

SECTION 12.14.           Rules of Construction.  Interpretation of this
Agreement shall be governed by the following rules of construction:  (a) words
in the singular shall be held to include the plural and vice versa and words of
one gender shall be held to include the other gender as the context requires,
(b) references to the terms Article, Section, Exhibit, paragraph, and Schedule
are references to the Articles, Sections, Exhibits, paragraphs, and Schedules to
this Agreement unless otherwise specified, (c) the word “including” and words of
similar import shall mean “including, without limitation,” (d) provisions shall
apply, when appropriate, to

 

35

--------------------------------------------------------------------------------


 

successive events and transactions, (e) the headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement and (f) this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.  Unless specifically stated in the Master Agreement that a particular
provision of the Master Agreement should be given effect in lieu of a
conflicting provision in this Agreement, to the extent that any provision
contained in this Agreement conflicts with, or cannot logically be read in
accordance with, any provision of the Master Agreement, the provision contained
in this Agreement shall prevail.

 

SECTION 12.15.           Counterparts.  This Agreement may be executed in one or
more counterparts, and by the different parties to each such agreement in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of any such Agreement.

 

SECTION 12.16.           No Right to Set-Off.  No Party shall set-off,
counterclaim or otherwise withhold any amount owed by such Party to another
Party on account of any obligation owed to such Party by another Party.

 

SECTION 12.17.           Existing Agreements.

 

(a)                                  The Parties acknowledge and agree that from
and after the date hereof the Existing Servicing Agreement and the Existing
Shared Services Agreement shall be deemed terminated and shall be of no further
force and effect.

 

(b)                                 The Lease Agreement is hereby terminated and
shall be of no further force and effect; provided, however, that the
indemnification provisions set forth in Sections 6 and 7 of the Indemnification
Agreement shall survive such termination.

 

(c)                                  The Indemnification Agreement is hereby
terminated and shall be of no further force and effect.

 

SECTION 12.18.           Further Assurances.  Each Party agrees that upon
request of another Party, at any time after the date hereof such first Party
will forthwith execute and deliver to the requesting Party or its designee such
further instruments of assignment, transfer, conveyance, endorsement, direction
or authorization and other documents as the requesting Party or its counsel may
reasonably request in order to effectuate the purposes of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

GE MORTGAGE SERVICES, LLC

 

 

 

 

 

By:

/s/ Ted F. Weiland

 

 

 

Name:

Ted F. Weiland

 

 

Title:

Senior Vice President

 

 

 

 

 

GE MORTGAGE

 

HOLDINGS LLC

 

 

 

 

 

By:

/s/ Marcia A. Dall

 

 

 

Name:

Marcia A. Dall

 

 

Title:

Senior Vice President

 

 

 

 

 

GE MORTGAGE CONTRACT SERVICES INC.

 

 

 

 

 

By:

/s/ Marcia A. Dall

 

 

 

Name:

Marcia A. Dall

 

 

Title:

Senior Vice President

 

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Ward E. Bobitz

 

 

 

Name:

Ward E. Bobitz

 

 

Title:

Senior Vice President

 

 

 

 

Acknowledged and agreed:

 

GENERAL ELECTRIC MORTGAGE

 

INSURANCE CORPORATION,

 

solely with respect to Sections 7.02 and 12.17

 

 

 

 

 

By:

/s/ Marcia A. Dall

 

 

 

Name:

Marcia A. Dall

 

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

GEMH Services

 

GEMH Services

 

Service Termination Date

 

 

 

(a)                                  Processing for Accounts Payable,Accounts
Receivable and Escheats Payable; Processing Related to Bank Account Acitivity
(including Cash Wiring Services).

 

December 31, 2005

 

 

 

(b)                                 Treasury and Controllership (including
Transition)

 

90 Days from the Effective Date

 

 

 

(c)                                  Legal

 

December 31, 2005

 

 

 

(d)                                 Information Technology and Data Processing

 

December 31, 2005

 

 

 

(e)                                  Risk/Vendor Management

 

December 31, 2005

 

 

 

(f)                                    Quality

 

December 31, 2005

 

 

 

(g)                                 Loss Mitigation, including restructuring of
loans and foreclosure

 

December 31, 2005

 

 

 

(h)                                 Finanacial Planning and Analysis for Asset
Management

 

December 31, 2005

 

 

 

(i)                                     Facilities, including access to and
management of facilities described in Section 3.02.

 

December 31, 2005

 

 

 

(j)                                     Tax Services. GEMH shall continue to
provide global tax related services to the Mortgage Entities and to GE in a
manner that is consistent with past practices and as required by such Mortgage
Entities and/or GE to satisfy its global income and other tax compliance and
reporting responsibilities, including (without limitation) the provision of tax
data and information to support US federal and state (as well as, to the extent
applicable, non-US) tax returns or audit examinations and the tax aspects or
components of any financial and/or statutory statements or other similar reports
or filings.  GEMH shall, at Mortgage Services’ sole cost and expense, retain a
third-party provider to prepare and file, subject to prior review and approval
by Mortgage Services, all Tax Returns to be filed in 2004 and 2005 in respect of
Mortgage Entities and their respective assets and respond to any audit
examinations through the Service Termination Date.

 

December 31, 2005

 

--------------------------------------------------------------------------------


 

Schedule B — Scheduled Loans

 

Count

 

Loan Number

 

Purchase Date

 

Purchase Price

 

 

 

 

 

 

 

 

 

Active Loans @ 4/14/04

 

 

 

 

 

 

 

1

 

279868

 

05/01/03

 

$

244,926.10

 

2

 

286789

 

05/01/03

 

$

257,548.43

 

3

 

4394917

 

05/01/03

 

$

57,527.54

 

4

 

279789

 

05/01/03

 

$

243,321.99

 

5

 

911715

 

05/01/03

 

$

249,162.40

 

6

 

122646961

 

05/01/03

 

$

125,949.02

 

7

 

123164469

 

05/01/03

 

$

152,724.86

 

8

 

9909369

 

05/01/03

 

$

95,417.26

 

9

 

123543498

 

05/01/03

 

$

145,231.58

 

10

 

122747264

 

05/01/03

 

$

170,675.74

 

11

 

914917

 

05/01/03

 

$

201,207.23

 

12

 

832240

 

05/01/03

 

$

279,967.27

 

13

 

275787

 

05/01/03

 

$

81,199.13

 

14

 

879919

 

05/01/03

 

$

132,137.08

 

15

 

9954831

 

05/01/03

 

$

112,926.32

 

16

 

9882693

 

05/01/03

 

$

323,288.14

 

17

 

123995722

 

05/01/03

 

$

58,362.50

 

18

 

9886964

 

05/01/03

 

$

77,569.40

 

19

 

4442049

 

05/01/03

 

$

118,385.06

 

20

 

4424536

 

05/01/03

 

$

135,454.00

 

21

 

262403

 

05/01/03

 

$

181,316.28

 

22

 

851176

 

05/01/03

 

$

37,403.79

 

23

 

123611576

 

05/01/03

 

$

42,089.53

 

24

 

124109851

 

05/01/03

 

$

42,284.75

 

25

 

290234

 

05/01/03

 

$

44,987.03

 

26

 

970817

 

05/01/03

 

$

46,506.63

 

27

 

9960554

 

05/01/03

 

$

46,545.93

 

28

 

4431954

 

05/01/03

 

$

49,492.72

 

29

 

124149154

 

05/01/03

 

$

55,121.41

 

30

 

758204

 

05/01/03

 

$

57,780.28

 

31

 

9986840

 

05/01/03

 

$

62,253.99

 

32

 

312382

 

05/01/03

 

$

66,868.52

 

33

 

9887388

 

05/01/03

 

$

67,581.24

 

34

 

123182206

 

05/01/03

 

$

94,489.47

 

35

 

124285107

 

05/01/03

 

$

116,192.81

 

36

 

123907248

 

05/01/03

 

$

116,993.80

 

37

 

796079

 

05/01/03

 

$

124,439.12

 

 

--------------------------------------------------------------------------------


 

Count

 

Loan Number

 

Purchase Date

 

Purchase Price

 

38

 

123555989

 

05/01/03

 

$

124,986.07

 

39

 

123506297

 

05/01/03

 

$

127,984.81

 

40

 

8062176

 

05/01/03

 

$

140,004.22

 

41

 

123332439

 

05/01/03

 

$

143,144.64

 

42

 

4391845

 

05/01/03

 

$

158,260.36

 

43

 

123771776

 

05/01/03

 

$

169,855.75

 

44

 

743239

 

05/01/03

 

$

176,289.04

 

45

 

124838863

 

05/01/03

 

$

183,791.08

 

46

 

124839671

 

05/01/03

 

$

195,415.81

 

47

 

123592776

 

05/01/03

 

$

196,024.29

 

48

 

862688

 

05/01/03

 

$

208,912.44

 

49

 

123562233

 

05/01/03

 

$

210,025.97

 

50

 

124837352

 

05/01/03

 

$

213,955.25

 

51

 

123917973

 

05/01/03

 

$

216,975.86

 

52

 

123561508

 

05/01/03

 

$

217,726.96

 

53

 

261169

 

05/01/03

 

$

246,493.15

 

54

 

912251

 

05/01/03

 

$

252,843.69

 

55

 

822878

 

05/01/03

 

$

378,366.20

 

56

 

9908647

 

05/01/03

 

$

44,526.71

 

57

 

124653957

 

05/01/03

 

$

58,674.74

 

58

 

334403

 

05/01/03

 

$

80,100.05

 

59

 

9929733

 

05/01/03

 

$

117,311.39

 

60

 

250768629

 

7/14/2003

 

$

194,271.82

 

61

 

250768637

 

1/30/2004

 

$

73,854.51

 

62

 

250768645

 

1/15/2004

 

$

134,791.13

 

63

 

250768652

 

1/15/2004

 

$

128,304.31

 

64

 

250768678

 

1/15/2004

 

$

119,731.35

 

65

 

250768686

 

1/15/2004

 

$

127,828.14

 

66

 

250768694

 

1/15/2004

 

$

341,366.25

 

67

 

250768702

 

1/15/2004

 

$

277,405.06

 

68

 

250768728

 

1/15/2004

 

$

288,555.40

 

69

 

250768736

 

1/15/2004

 

$

269,688.04

 

70

 

250768744

 

1/15/2004

 

$

88,287.10

 

71

 

250768751

 

1/15/2004

 

$

223,306.74

 

72

 

250768769

 

1/15/2004

 

$

125,284.45

 

73

 

250768785

 

1/15/2004

 

$

95,393.93

 

74

 

250768793

 

1/15/2004

 

$

95,353.69

 

75

 

250768801

 

1/15/2004

 

$

121,264.30

 

 

--------------------------------------------------------------------------------


 

Count

 

Loan Number

 

Purchase Date

 

Purchase Price

 

76

 

250768819

 

1/15/2004

 

$

122,370.18

 

77

 

250768827

 

1/15/2004

 

$

59,568.06

 

78

 

250768835

 

2/13/2004

 

$

120,324.08

 

 

 

 

 

 

 

$

11,383,945.35

 

 

 

 

 

 

 

 

 

Liquidated Loans @4/14/04

 

 

 

 

 

 

 

79

 

364501

 

05/01/03

 

$

298,893.75

 

80

 

842767

 

05/01/03

 

$

130,128.21

 

81

 

122761794

 

05/01/03

 

$

148,611.06

 

82

 

123221137

 

05/01/03

 

$

259,896.20

 

83

 

123206898

 

05/01/03

 

$

159,726.16

 

84

 

284838

 

05/01/03

 

$

216,557.07

 

85

 

260764

 

05/01/03

 

$

267,396.63

 

86

 

266423

 

05/01/03

 

$

111,122.28

 

87

 

122646425

 

05/01/03

 

$

127,294.60

 

88

 

122646086

 

05/01/03

 

$

131,967.16

 

89

 

773459

 

05/01/03

 

$

132,689.29

 

90

 

741780

 

05/01/03

 

$

137,561.34

 

91

 

122816465

 

05/01/03

 

$

145,853.22

 

92

 

989664

 

05/01/03

 

$

149,325.53

 

93

 

260052

 

05/01/03

 

$

149,443.75

 

94

 

358469

 

05/01/03

 

$

172,243.27

 

95

 

9909916

 

05/01/03

 

$

34,720.52

 

96

 

4391856

 

05/01/03

 

$

39,612.60

 

97

 

9988032

 

05/01/03

 

$

42,825.18

 

98

 

9992164

 

05/01/03

 

$

49,807.44

 

99

 

911679

 

05/01/03

 

$

51,879.00

 

100

 

910030

 

05/01/03

 

$

56,814.32

 

101

 

381419

 

05/01/03

 

$

57,928.41

 

102

 

978581

 

05/01/03

 

$

63,968.39

 

103

 

123506594

 

05/01/03

 

$

66,726.02

 

104

 

753713

 

05/01/03

 

$

67,366.90

 

105

 

123403164

 

05/01/03

 

$

68,392.37

 

106

 

762893

 

05/01/03

 

$

69,876.55

 

107

 

9986530

 

05/01/03

 

$

73,557.38

 

108

 

851483

 

05/01/03

 

$

74,319.53

 

109

 

9963939

 

05/01/03

 

$

74,712.26

 

110

 

821076

 

05/01/03

 

$

81,466.58

 

 

--------------------------------------------------------------------------------


 

Count

 

Loan Number

 

Purchase Date

 

Purchase Price

 

111

 

8266702

 

05/01/03

 

$

84,877.62

 

112

 

879788

 

05/01/03

 

$

87,696.80

 

113

 

9923895

 

05/01/03

 

$

89,655.14

 

114

 

9991332

 

05/01/03

 

$

105,132.93

 

115

 

885322

 

05/01/03

 

$

113,263.77

 

116

 

9900767

 

05/01/03

 

$

119,037.20

 

117

 

8229650

 

05/01/03

 

$

125,875.19

 

118

 

283189

 

05/01/03

 

$

127,184.17

 

119

 

123611295

 

05/01/03

 

$

142,024.06

 

120

 

9967099

 

05/01/03

 

$

144,723.69

 

121

 

744035

 

05/01/03

 

$

145,199.03

 

122

 

122645781

 

05/01/03

 

$

150,427.50

 

123

 

338534

 

05/01/03

 

$

182,712.02

 

124

 

123802597

 

05/01/03

 

$

188,978.97

 

125

 

124138827

 

05/01/03

 

$

190,156.29

 

126

 

123561904

 

05/01/03

 

$

222,627.54

 

127

 

977486

 

05/01/03

 

$

224,358.10

 

128

 

9987590

 

05/01/03

 

$

258,581.88

 

129

 

296352

 

05/01/03

 

$

298,674.01

 

130

 

763180

 

05/01/03

 

$

439,448.00

 

131

 

3678232

 

05/01/03

 

$

55,930.36

 

132

 

804747

 

05/01/03

 

$

62,414.99

 

133

 

755018

 

05/01/03

 

$

106,286.07

 

134

 

8281206

 

05/01/03

 

$

136,104.06

 

135

 

760949

 

05/01/03

 

$

267,237.34

 

136

 

122815863

 

05/01/03

 

$

128,427.41

 

137

 

123338188

 

05/01/03

 

$

255,351.01

 

138

 

3740032

 

05/01/03

 

$

267,248.30

 

139

 

123798043

 

05/01/03

 

$

188,978.97

 

140

 

124311234

 

05/01/03

 

$

202,977.42

 

141

 

4394898

 

05/01/03

 

$

140,114.02

 

142

 

250768777

 

1/15/2004

 

$

174,726.77

 

 

 

 

 

 

 

$

9,139,113.59

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

 

 

$

20,523,058.94

 

 

--------------------------------------------------------------------------------


 

Schedule C-1

 

Fully Dedicated Transition Employees

 

EMPLOYEE NAME

 

FUNCTION

 

$ (000’S)

 

 

 

 

 

 

 

J. Santucci

 

Legal

 

$

70

 

S. Netter

 

Risk/Vendor Management

 

$

70

 

C. Smith

 

Risk/Vendor Management

 

$

70

 

M. Riggan

 

Risk/Vendor Management

 

$

70

 

A. James

 

Loss Mitigation

 

$

70

 

S. Whitham

 

Financial Planning and Analysis for Asset Management

 

$

70

 

R. Conyers

 

Financial Planning and Analysis for Asset Management

 

$

70

 

 

--------------------------------------------------------------------------------


 

Schedule C-2

 

Partially Allocated Transition Employees

 

EMPLOYEE NAME

 

FUNCTION

 

ALLOCATED%(FTE)

 

$ (000’S)

 

M. Frye

 

Finance

 

10

%

$

7

 

M. Bonello

 

Treasury and Controllership (including Transition).

 

40

%

$

28

 

Processing for Accounts Payable, Accounts Receivable and Escheats Payable;
Processing Related to Bank Account Acitivity (including Cash Wiring Services).

 

Finance

 

100

%

$

70

 

 

 

 

 

 

 

 

 

T. Kleissler

 

Legal

 

25

%

$

17

 

P. Holoman

 

Legal

 

60

%

$

42

 

D. Dodd

 

Legal

 

10

%

$

7

 

A. Goldberg

 

Loss Mitigation

 

10

%

$

7

 

N. Fitzpatrick

 

Loss Mitigation

 

10

%

$

7

 

C. Day

 

Loss Mitigation

 

70

%

$

49

 

K. Reed

 

Loss Mitigation

 

70

%

$

49

 

R. Bradley

 

Loss Mitigation

 

80

%

$

56

 

D. Caudill

 

Loss Mitigation

 

15

%

$

10

 

R. Hitch

 

Loss Mitigation

 

75

%

$

52

 

B. Sobczek

 

Loss Mitigation

 

40

%

$

28

 

E. Townsend

 

Loss Mitigation

 

75

%

$

52

 

K. Wheeler

 

Loss Mitigation

 

75

%

$

52

 

 

 

 

 

 

 

 

 

J. Eikelberner

 

Financial Planning and Analysis for Asset Management

 

5

%

$

3

 

R. Steineger

 

Tax

 

20

%

$

14

 

Quality Team

 

Quality

 

50

%

$

35

 

 

--------------------------------------------------------------------------------
